  

Exhibit 10.1

 

EXECUTION COPY

  

CREDIT AGREEMENT

 

dated as of May 18, 2015

 

among

 

CYALUME TECHNOLOGIES HOLDINGS, INC.

AND CERTAIN OF ITS SUBSIDIARIES,

as Borrower,

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

 

and

 

MONROE CAPITAL MANAGEMENT ADVISORS, LLC,
as Administrative Agent and Lead Arranger

   

 



 



 

 

 

 

Table of Contents

 

    Page       Section 1 DEFINITIONS 1 1.1 Definitions 1 1.2 Other Interpretive
Provisions 26       Section 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION
AND LETTER OF CREDIT PROCEDURES 26 2.1 Commitments 26         2.1.1 Revolving
Commitment 26   2.1.2 Term A Loan Commitment 27   2.1.3 Delayed Draw Term Loan
Commitment 27   2.1.4 L/C Commitment 27       2.2 Loan Procedures 27        
2.2.1 Various Types of Loans 27   2.2.2 Borrowing Procedures 28       2.3 Letter
of Credit Procedures 29         2.3.1 L/C Applications 29   2.3.2 Participations
in Letters of Credit 29   2.3.3 Reimbursement Obligations 30   2.3.4 Funding by
Lenders to Issuing Lender 31       2.4 Commitments Several 31 2.5 Certain
Conditions 31 2.6 Defaulting Lenders 31       Section 3 EVIDENCING OF LOANS 33
3.1 Notes 33 3.2 Recordkeeping 34       Section 4 INTEREST 34 4.1 Interest Rates
34 4.2 Interest Payment Dates 34 4.3 Setting and Notice of LIBOR Rates 34 4.4
Computation of Interest 35       Section 5 FEES 35 5.1 Non-Use Fee 35 5.2 Letter
of Credit Fees 35 5.3 Administrative Agent’s Fees 35 5.4 Delayed Draw Term Loan
Non-Use Fee 36

 

i

 

 

Table of Contents

(continued)

 

    Page       Section 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS 36 6.1 Reduction or Termination of the Revolving Commitment 36      
  6.1.1 Voluntary Reduction or Termination of the Revolving Commitment 36  
6.1.2 Mandatory Reductions of Revolving Commitment 36   6.1.3 All Reductions of
the Revolving Commitment 36   6.1.4 Voluntary Reduction or Termination of the
Delayed Draw Term Loan Commitment 36   6.1.5 All Reductions of the Delayed Draw
Term Loan Commitment 37       6.2 Prepayments 37         6.2.1 Voluntary
Prepayments 37   6.2.2 Mandatory Prepayments 37       6.3 Manner of Prepayments
38         6.3.1 All Prepayments 38       6.4 Repayments 38         6.4.1
Revolving Loans 38   6.4.2 Term A Loans 39   6.4.3 Delayed Draw Term Loans 39  
    Section 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES 40 7.1 Making of
Payments 40 7.2 Application of Certain Payments 41 7.3 Due Date Extension 41 7.4
Setoff 41 7.5 Proration of Payments 41 7.6 Taxes 41       Section 8 INCREASED
COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS 43 8.1 Increased Costs 43 8.2 Basis
for Determining Interest Rate Inadequate or Unfair 44 8.3 Changes in Law
Rendering LIBOR Loans Unlawful 45 8.4 Funding Losses 45 8.5 Right of Lenders to
Fund through Other Offices 45 8.6 Discretion of Lenders as to Manner of Funding
46 8.7 Mitigation of Circumstances; Replacement of Lenders 46 8.8 Conclusiveness
of Statements; Survival of Provisions 46

 

ii

 

 

Table of Contents

(continued)

 

    Page       Section 9 REPRESENTATIONS AND WARRANTIES 47 9.1 Organization 47
9.2 Authorization; No Conflict 47 9.3 Validity and Binding Nature 47 9.4
Financial Condition 47 9.5 No Material Adverse Change 48 9.6 Litigation and
Contingent Liabilities 48 9.7 Ownership of Properties; Liens 48 9.8 Equity
Ownership; Subsidiaries 48 9.9 Pension Plans 48 9.10 Investment Company Act 49
9.11 Compliance with Laws 49 9.12 Regulation U 49 9.13 Taxes 49 9.14 Solvency,
etc 50 9.15 Environmental Matters 50 9.16 Insurance 51 9.17 Real Property 51
9.18 Information 51 9.19 Intellectual Property 51 9.20 Burdensome Obligations 52
9.21 Labor Matters 52 9.22 Anti-Terrorism Laws 52 9.23 No Default 52 9.24
Hedging Agreements 52 9.25 OFAC 53 9.26 Patriot Act 53 9.27 Reserved 53 9.28
Subordinated Debt 53 9.29 Holdings 53 9.30 French Subsidiary 54       Section 10
AFFIRMATIVE COVENANTS 54 10.1 Reports, Certificates and Other Information 54    
    10.1.1 Annual Report 54   10.1.2 Interim Reports 54   10.1.3 Compliance
Certificates 55   10.1.4 Reports to the SEC and to Shareholders 55   10.1.5
Notice of Default, Litigation and ERISA Matters 55

 

iii

 

 

Table of Contents

(continued)

 

    Page         10.1.6 Borrowing Base Certificates; Accounts Receivable and
Inventory Reports 56   10.1.7 Management Reports 56   10.1.8 Projections 56  
10.1.9 Subordinated Debt Notices 57   10.1.10 Updated Schedule 57   10.1.11
Other Information 57       10.2 Books, Records and Inspections 57 10.3
Maintenance of Property; Insurance 58 10.4 Compliance with Laws; Payment of
Taxes and Liabilities 59 10.5 Maintenance of Existence, etc 59 10.6 Use of
Proceeds 59 10.7 Employee Benefit Plans 60 10.8 Environmental Matters 60 10.9
Further Assurances 61 10.10 Accounts 61 10.11 Reserved 61 10.12 Post Closing
Covenants 61 10.13 Holdings 62       Section 11 NEGATIVE COVENANTS 62 11.1 Debt
62 11.2 Liens 64 11.3 Operating Leases 65 11.4 Restricted Payments 65 11.5
Mergers, Consolidations, Sales 65 11.6 Modification of Organizational Documents
66 11.7 Transactions with Affiliates 66 11.8 Unconditional Purchase Obligations
66 11.9 Inconsistent Agreements 66 11.10 Business Activities; Issuance of Equity
66 11.11 Investments 66 11.12 Restriction of Amendments to Certain Documents 67
11.13 Fiscal Year 67 11.14 Financial Covenants 68         11.14.1 Fixed Charge
Coverage Ratio 68   11.14.2 Reserved 68   11.14.3 Senior Debt to EBITDA Ratio 68
  11.14.4 Capital Expenditures 69

 

iv

 

 

Table of Contents
(continued)

 

    Page         11.14.5 EBITDA 69       11.15 Cancellation of Debt 70 11.16
Transfer to Foreign Subsidiaries 70 11.17 Compliance with Laws 71 11.18 French
Accounts 71 11.19 French Subsidiary 71       Section 12 EFFECTIVENESS;
CONDITIONS OF LENDING, ETC 71 12.1 Initial Credit Extension 71         12.1.1
Agreement, Notes and other Loan Documents 71   12.1.2 Authorization Documents 71
  12.1.3 Consents, etc 71   12.1.4 Letter of Direction 72   12.1.5 Guaranty and
Collateral Agreement 72   12.1.6 Perfection Certificate 72   12.1.7 Colon Debt
72   12.1.8 Collateral Access Agreements 72   12.1.9 Control Agreements 72  
12.1.10 Opinions of Counsel 72   12.1.11 Insurance 72   12.1.12 Payment of Fees
72   12.1.13 Solvency Certificate 73   12.1.14 Pro Forma 73   12.1.15
Environmental Reports 73   12.1.16 Search Results; Lien Terminations 73  
12.1.17 Filings, Registrations and Recordings 73   12.1.18 Closing Certificate,
Consents and Permits 73   12.1.19 Financial Statements 73   12.1.20 No Material
Adverse Change 73   12.1.21 Investment Documents 74   12.1.22 Employment
Agreements; Validity and Support Agreements 74   12.1.23 Financial Tests 74  
12.1.24 Diligence 74   12.1.25 Condition 74   12.1.26 Background Checks 74  
12.1.27 Approvals 74   12.1.28 Maximum Revolving Outstandings 74   12.1.29
Borrowing Base Certificate 75   12.1.30 Other 75

 

v

 

 

Table of Contents
(continued)

 

    Page       12.2 Conditions 75         12.2.1 Compliance with Warranties, No
Default, etc 75   12.2.2 Confirmatory Certificate 76             Section 13
EVENTS OF DEFAULT AND THEIR EFFECT 76 13.1 Events of Default 76         13.1.1
Non-Payment of the Loans, etc 76   13.1.2 Non-Payment of Other Debt 76   13.1.3
Other Material Obligations 76   13.1.4 Bankruptcy, Insolvency, etc 76   13.1.5
Non-Compliance with Loan Documents 77   13.1.6 Representations; Warranties 77  
13.1.7 Pension Plans 77   13.1.8 Judgments 77   13.1.9 Invalidity of Collateral
Documents, etc 77   13.1.10 Invalidity of Subordination Provisions, etc 77  
13.1.11 Change of Control 78   13.1.12 Public Company Failure 78   13.1.13
Material Adverse Effect 78   13.1.14 Regulatory Violation 78   13.1.15
Settlement Agreements 78       13.2 Effect of Event of Default 78 13.3 Credit
Bidding 79       Section 14 THE AGENT 79 14.1 Appointment and Authorization 79
14.2 Issuing Lenders 80 14.3 Delegation of Duties 80 14.4 Exculpation of
Administrative Agent 80 14.5 Reliance by Administrative Agent 80 14.6 Notice of
Default 81 14.7 Credit Decision 81 14.8 Indemnification 82 14.9 Administrative
Agent in Individual Capacity 82 14.10 Successor Administrative Agent 82 14.11
Collateral Matters 83 14.12 Restriction on Actions by Lenders 83 14.13
Administrative Agent May File Proofs of Claim 84 14.14 Other Agents; Arrangers
and Managers 84

 

vi

 

 

Table of Contents
(continued)

 

    Page       Section 15 GENERAL 85 15.1 Waiver; Amendments 86 15.2
Confirmations 86 15.3 Notices 86 15.4 Computations 87 15.5 Costs, Expenses and
Taxes 87 15.6 Assignments; Participations 87 15.7 Register 89 15.8 GOVERNING LAW
89 15.9 Confidentiality; Non-Public Information 90 15.10 Severability 91 15.11
Nature of Remedies 91 15.12 Entire Agreement 91 15.13 Counterparts 92 15.14
Successors and Assigns 92 15.15 Captions 92 15.16 Customer Identification – USA
Patriot Act Notice 92 15.17 INDEMNIFICATION BY LOAN PARTIES 92 15.18
Nonliability of Lenders 93 15.19 FORUM SELECTION AND CONSENT TO JURISDICTION 94
15.20 WAIVER OF JURY TRIAL 94       Section 16 JOINT AND SEVERAL LIABILITY 94  
    Section 17 Appointment of Borrower Representative. 98

 

ANNEXES

 

ANNEX A Lenders and Pro Rata Shares ANNEX B Addresses for Notices

 

SCHEDULES

 

SCHEDULE 9.6 Litigation and Contingent Liabilities SCHEDULE 9.8 Subsidiaries
SCHEDULE 9.16 Insurance SCHEDULE 9.17 Real Property SCHEDULE 9.21 Labor Matters
SCHEDULE 10.12 Post-Closing Obligations SCHEDULE 11.1 Existing Debt
SCHEDULE 11.2 Existing Liens

 

vii

 

 

SCHEDULE 11.7 Transactions with Affiliates SCHEDULE 11.11 Investments
SCHEDULE 12.1 Debt to be Repaid

 

EXHIBITS

 

EXHIBIT A

Form of Note (Section 3.1) EXHIBIT B Form of Compliance Certificate
(Section 10.1.3) EXHIBIT C Form of Borrowing Base Certificate (Section 10.1.6)
EXHIBIT D Form of Assignment Agreement (Section 15.6.1) EXHIBIT E Form of Notice
of Borrowing (Section 2.2.2)

 

viii

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of May 18, 2015 (this “Agreement”) is entered
into among (i) Cyalume Technologies Holdings, Inc., a Delaware corporation
(“Holdings”), (ii) Cyalume Technologies, Inc., a Delaware corporation (“CTI”),
(iii) Cyalume Specialty Products, Inc., a Delaware corporation (“CSPI”),
(iv) COMBAT TRAINING SOLUTIONS, INC., a Colorado corporation (“CTSI”),
(v) Cyalume Realty, Inc., a Delaware corporation (“CRI”), and (vi)  CT SAS
HOLDINGS, INC., a Delaware corporation (“SAS Holdings”, and together with
Holdings, CTI, CSPI, CTSI and CRI, individually and collectively referred to
herein as “Borrower”), (vi) the financial institutions that are or may from time
to time become parties hereto (together with their respective successors and
assigns, the “Lenders”), and (vii) Monroe Capital Management Advisors, LLC (in
its individual capacity, “Monroe Capital”), as administrative agent for the
Lenders.

 

RECITALS

 

WHEREAS, Borrower has requested that the Lenders make Loans to provide the funds
required to refinance the existing Debt of Borrower, to make the Omniglow
Settlement Payment and to provide for the ongoing general corporate purposes and
working capital needs of Borrower as further provided herein up to an aggregate
principal amount of $25,000,000 in the form of (a) Term A Loans to Borrower in
an aggregate principal amount not to exceed $18,000,000, (b) Revolving Loans to
Borrower from time to time in an aggregate principal amount not to exceed
$5,000,000, and (c) Delayed Draw Term Loans to Borrower in an aggregate
principal amount not to exceed $2,000,000, and the Lenders are willing to do so
on the terms and conditions set forth herein.

 

WHEREAS, to secure the Loans and other Obligations, Borrower is granting to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
security interest in and lien upon all of Borrower’s real and personal property.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

Section 1     DEFINITIONS.

 

1.1           Definitions. When used herein the following terms shall have the
following meanings:

 

“Account Debtor” is defined in the Guaranty and Collateral Agreement.

 

“Account or Accounts” is defined in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Capital Securities of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).

 

 

 

 

“Administrative Agent” means Monroe Capital in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.

 

“Affected Loan” is defined in Section 8.3.

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer, manager or director of such Person and (c) with respect
to any Lender, any entity administered or managed by such Lender or an Affiliate
or investment advisor thereof and which is engaged in making, purchasing,
holding or otherwise investing in commercial loans. A Person shall be deemed to
be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither Administrative Agent nor any Lender shall be deemed an Affiliate
of any Loan Party.

 

“Agent Fee Letter” means the fee letter dated as of even date herewith between
Borrower and Administrative Agent.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Allocable Amount” is defined in Section 16.6.

 

“Applicable Margin” means the following percentages per annum: (a) with respect
to Revolving Loans, 9.00% for LIBOR Loans and 8.00% for Base Rate Loans, (b)
with respect to Term A Loans, 9.00% for LIBOR Loans and 8.00% for Base Rate
Loans, and (c) with respect to Delayed Draw Term Loans, 9.00% for LIBOR Loans
and 8.00% for Base Rate Loans.

 

“Approved Fund” means (i) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (ii) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor; and (iii) any third party
which provides “warehouse financing” to a Person described in the preceding
clause (i) or (ii) (and any Person described in said clause (i) or (ii) shall
also be deemed an Approved Fund with respect to such third party providing such
warehouse financing).

 

“Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than
Borrower) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof), other than Excluded Asset Dispositions.

 

2

 

 

“Assignee” is defined in Section 15.6.1.

 

“Assignment Agreement” is defined in Section 15.6.1.

 

“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person and all court costs and other
out-of-pocket legal expenses.

 

“Bank Product Agreements” means those certain agreements entered into from time
to time between any Loan Party and a Lender or its Affiliates in connection with
any of the Bank Products, including without limitation, Hedging Agreements.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Administrative Agent or any Lender as a result of Administrative
Agent or such Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to the Loan
Parties pursuant to the Bank Product Agreements.

 

“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Loan Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash management services, including,
controlled disbursement, lockbox, electronic funds transfers (including, book
transfers, fedwire transfers, and ACH transfers), online reporting and other
services relating to accounts maintained with any Lender or its Affiliates,
(c) debit cards and credit cards, (d) Hedging Agreements or (e) so long as prior
written notice thereof is provided by Lender (or its Affiliate) providing such
service, facility or transaction and Administrative Agent consents in writing to
its inclusion as a Bank Product, any other service provided to, facility
extended to, or transaction entered into with, any Loan Party by a Lender or its
Affiliates.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

 

“Base Rate” means at any time a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus 0.5%, (b) the Prime Rate, (c) 2.00%, and (d)
the LIBOR Rate plus 1.0%.

 

“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.

 

“Borrower” is defined in the preamble of this Agreement.

 

“Borrower Representative” means Holdings.

 

3

 

 

“Borrowing Base” means an amount equal to the sum of (a) 85% of the unpaid
amount (net of such reserves and allowances as Administrative Agent deems
necessary in its reasonable discretion, without duplication) of all Eligible
Accounts, plus (b) 60% of the value of all Eligible Inventory valued at the
lower of cost or market (net of such reserves and allowances as Administrative
Agent deems necessary in its reasonable discretion, without duplication).
Provided that no Default or Event of Default has occurred and is continuing,
Administrative Agent shall give written notice to Borrower Representative of
Administrative Agent’s determination of any new reserves from the Borrowing Base
within five (5) Business Days of such determination.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C.

 

“BSA” is defined in Section 10.4.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Illinois and, in the case of a Business Day which relates to a LIBOR
Loan, on which dealings are carried on in the London interbank eurodollar
market.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Holdings and its Subsidiaries, including expenditures in respect of Capital
Leases, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

“Cash Collateralize” means to deliver cash collateral to an Issuing Lender, to
be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to such Issuing Lender and in an amount satisfactory
to such Issuing Lender which amount may be up to 110% of the Stated Amount of
outstanding Letters of Credit. Derivatives of such term have corresponding
meanings.

 

4

 

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight federal funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by Administrative Agent.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957(a) of
the Code.

 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities and Exchange Act of 1934, as amended) shall have acquired beneficial
ownership, directly or indirectly, of 35% or more on a fully diluted basis of
the voting and/or economic interest in the Capital Securities of Holdings (other
than Renova US Management, LLC d/b/a Columbus Nova or any of its Affiliates,
including, without limitation, US VC Partners, L.P., and Cova Small Cap
Holdings) or shall have obtained, directly or indirectly, the power (whether or
not exercised) to elect (through contract, ownership of voting securities or
otherwise) a majority of the members of the board of directors of Holdings or to
direct the management policies and decisions of Holdings; (b) the majority of
the seats (other than vacant seats) on the board of directors of Holdings shall
cease to be occupied by Persons who either (i) were members of the board of
directors of Holdings on the Closing Date or (ii) were nominated for election by
the board of directors of Holdings, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors; (c) Holdings shall cease to own and
control 100% of each class of the outstanding Capital Securities of each of CTI,
CSPI and SAS Holdings; (d) CTI shall cease to own and control 100% of each class
of the outstanding Capital Securities of each of CTSI and CRI; (e) SAS Holdings
shall cease to own and control 100% of each class of the outstanding Capital
Securities of Cyalume France; (f) Borrower shall cease to, directly or
indirectly, own and control 100% of each class of the outstanding Capital
Securities of each other Subsidiary; (g) Zivi Nedivi shall cease to hold the
office of Chief Executive Officer of each of the Loan Parties unless a successor
is appointed within six (6) months of such cessation reasonably acceptable to
Administrative Agent; or (h) a “Change of Control” (or similar event) shall
occur under any documents evidencing or relating to Subordinated Debt.

 

“Closing Date” is defined in Section 12.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means “Collateral” (as defined in the Guaranty and Collateral
Agreement) and any and all other property now or hereafter securing Obligations.

 

5

 

 

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to Administrative Agent pursuant to which a mortgagee or
lessor of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of Administrative Agent, waives or
subordinates any Liens held by such Person on such property and consents to any
equity pledge and enforcement thereof, and, in the case of any such agreement
with a mortgagee or lessor, permits Administrative Agent reasonable access to
and use of such real property following the occurrence and during the
continuance of an Event of Default to remove, assemble, complete or sell any
Collateral stored or otherwise located thereon.

 

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, each Mortgage, each Collateral Access Agreement, each Perfection
Certificate, each control agreement and any other agreement or instrument
pursuant to which Borrower, any Subsidiary or any other Person grants or
purports to grant collateral to Administrative Agent for the benefit of the
Lenders or otherwise relates to such collateral.

 

“Colon Debt” means unsecured Debt owing by Holdings to Antonio Colon pursuant to
that certain Promissory Note dated as of November 19, 2013 in the original
principal amount of $1,075,000 made by Holdings in favor of Antonio Colon.

 

“Colon Settlement Agreement” means that certain Settlement Agreement dated as of
November 19, 2013 among Antonio Colon, Holdings, CTI and CRI.

 

“Commitment” means, as to any Lender, such Lender’s commitment to make Loans,
and to issue or participate in Letters of Credit, under this Agreement. The
initial amount of each Lender’s Commitment is set forth on Annex A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

 

“Computation Period” means each period of twelve (12) consecutive months ending
on the last day of a month or Fiscal Quarter, as applicable.

 

“Consolidated Net Income” means, with respect to Holdings and its Subsidiaries
for any period, the consolidated net income (or loss) of Holdings and its
Subsidiaries for such period, excluding (i) any gains (or loss) from Asset
Dispositions, (ii) any extraordinary gains or extraordinary losses (as
characterized in accordance with GAAP), (iii) any gains (or loss) from
discontinued operations, (iv) the income of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions,
(v) the undistributed earnings of any Subsidiary of Holdings to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation, governing document or law applicable to such Subsidiary, and (vi)
the income of any Subsidiary of Holdings which is not a guarantor of the
Obligations (excluding Cyalume France).

 

6

 

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its assets or property is
bound.

 

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Holdings or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.

 

“Cyalume France” means Cyalume Technologies, SAS, an entity organized under the
laws of France.

 

7

 

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner, (j) all non-compete payment obligations, earn-outs and similar
obligations and (k) any Capital Securities or other equity instrument, whether
or not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

“Debt to be Repaid” means Debt listed on Schedule 12.1.

 

“Default” means any event that, if it continues uncured, will, with lapse of
time or notice or both, constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Letters of Credit required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one (1)
Business Day of the date when due, unless the subject of a good faith dispute,
(c) has been deemed or has a parent company that has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding, (d) has notified
Borrower, Administrative Agent, any Issuing Lender or any Lender that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit or (e) has failed to confirm within three Business
Days of a request by Administrative Agent that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Loans
and participations in then outstanding Letters of Credit.

 

“Delayed Draw Term Loan” is defined in Section 2.1.3.

 

“Delayed Draw Term Loan Commitment” means, as to any Lender, such Lender’s
commitment to make Delayed Draw Term Loans under this Agreement. The amount of
each Lender’s Delayed Draw Term Loan Commitment is set forth on Annex A. The
aggregate amount of the Delayed Draw Term Loan Commitments of all Lenders is
$2,000,000.

 

“Delayed Draw Term Loan Commitment Expiration Date” means January 10, 2016.

 

“Delayed Draw Term Loan Non-Use Fee” is defined in Section 5.4.

 

“Delayed Draw Term Loan Funded Amount” means, with respect to any Lender at any
time, the original aggregate principal amount of all Delayed Draw Term Loans
funded by such Lender.

 

8

 

 

“Delayed Draw Term Loan Funding Date” means the date that the Omniglow
Settlement Payment is due and payable under the Omniglow Settlement Agreement,
which in any event shall not be earlier than December 1, 2015 (unless otherwise
approved in writing by Administrative Agent) or later than the Delayed Draw Term
Loan Commitment Expiration Date.

 

“Designated Proceeds” is defined in Section 6.2.2(a).

 

“Dollar” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, for any period, Consolidated Net Income for such period; plus,
to the extent deducted in determining such Consolidated Net Income, in each
case, for such period: (i) Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization, (iv) (A) non-recurring non-cash charges
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, (B) recurring non-cash foreign exchange losses and
non-cash stock compensation expenses, (v) board of director fees and expenses
paid or payable (to the extent permitted to be paid hereunder) in an aggregate
amount not to exceed $25,000 per Fiscal Year, (vi) reasonable out-of-pocket
legal costs, fees and expenses paid to counsel to Borrower in connection with
amendments or modifications of the Loan Documents in an aggregate amount not to
exceed $25,000 per Fiscal Year and out-of-pocket legal costs, fees and expenses
paid to counsel to Administrative Agent in connection with amendments or
modifications of the Loan Documents, (vii) amendment, waiver or forbearance fees
paid to, and charged by, the Administrative Agent or any Lender in connection
with any amendment to the Loan Documents, and (viii) transaction fees and
expenses paid in connection with the consummation of the transactions
contemplated by this Agreement not to exceed $1,920,144 in the aggregate,
provided, however, that all such fees and expenses shall be paid within sixty
(60) days after the Closing Date; minus to the extent included in determining
such Consolidated Net Income, all non-recurring non-cash income or gains for
such period and recurring non-cash foreign exchange gains for such period,
provided, however, that the EBITDA of Cyalume France included in the total
EBITDA of Holdings and its Subsidiaries shall not exceed 35% of the total EBITDA
of Holdings and its Subsidiaries that are guarantors of the Obligations.
Notwithstanding the foregoing, “EBITDA” shall be calculated as follows solely
for each of the following one month periods:

 

ONE MONTH PERIOD
ENDING  EBITDA  5/31/14  $227,000  6/30/14  $221,000  7/31/14  $468,000 
8/31/14  $449,000  9/30/14  $278,000  10/31/14  $550,000  11/30/14  $660,000 
12/31/14  $858,000  1/31/15  $130,000  2/28/15  $749,000  3/31/15  $249,000 

 

9

 

 

“ECF Percentage” means 50%.

 

“Eligible Account” means an Account owing to Borrower which meets each of the
following requirements:

 

(a)          it arises from the sale or lease of goods or the rendering of
services which have been fully performed by Borrower; and if it arises from the
sale or lease of goods, (i) such goods comply in all material respects with such
Account Debtor’s specifications (if any) and have been delivered to such Account
Debtor and (ii) Borrower has possession of, or if reasonably requested by
Administrative Agent has delivered to Administrative Agent, delivery receipts
evidencing such delivery;

 

(b)          it (i) is subject to a perfected, first priority Lien in favor of
Administrative Agent and (ii) is not subject to any other assignment, claim or
Lien;

 

(c)          it is a valid, legally enforceable and unconditional obligation of
the Account Debtor with respect thereto, and is not subject to the fulfillment
of any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto (but such
Account shall only be excluded to the extent of such credit, allowance,
discount, rebate or adjustment if applicable), or to any claim by such Account
Debtor denying liability thereunder (but such Account shall only be excluded to
the extent of such denied amount) and the Account Debtor has not refused to
accept and/or has not returned or offered to return any of the goods or services
which are the subject of such Account;

 

(d)          there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto;

 

(e)          the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States or Canada, unless the sale of goods
or services giving rise to such Account is on letter of credit, banker’s
acceptance, subject to a credit insurance policy acceptable to Administrative
Agent issued by an insurer acceptable to Administrative Agent, or other credit
support terms reasonably satisfactory to Administrative Agent;

 

(f)          it is not an Account arising from a “sale on approval,” “sale or
return,” “consignment” or “bill and hold” or subject to any other repurchase or
return agreement;

 

(g)          it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
Borrower (or by any agent or custodian of Borrower) for the account of or
subject to further and/or future direction from the Account Debtor with respect
thereto;

 

(h)          it arises in the ordinary course of business of Borrower;

 

(i)          if the Account Debtor is the United States or any department,
agency or instrumentality thereof, Borrower has assigned its right to payment of
such Account to Administrative Agent pursuant to the Assignment of Claims Act of
1940, and evidence (satisfactory to Administrative Agent) of such assignment has
been delivered to Administrative Agent;

 

10

 

 

(j)          if Borrower maintains a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts due from such Account Debtor, including such
Account, does not exceed such credit limit;

 

(k)          if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Administrative Agent or, in the case of electronic
chattel paper, shall be in the control of Administrative Agent, in each case in
a manner satisfactory to Administrative Agent;

 

(l)          such Account is evidenced by an invoice delivered to the related
Account Debtor and is not more than (i) sixty (60) days past the due date
thereof or (ii) ninety (90) days past the original invoice date thereof, in each
case according to the original terms of sale;

 

(m)          it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (i) such notice of business activities report has
been duly and timely filed or Borrower is exempt from filing such report and has
provided Administrative Agent with satisfactory evidence of such exemption or
(ii) the failure to make such filings may be cured retroactively by Borrower for
a nominal fee;

 

(n)          the Account Debtor with respect thereto is not Borrower or an
Affiliate of Borrower;

 

(o)          it is not owed by an Account Debtor with respect to which 25% or
more of the aggregate amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (l) of this definition;

 

(p)          if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds 25% (or 30% solely with respect to Accounts owed by LC
Industries, Inc.) of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible; and

 

(q)          it is otherwise not unacceptable to Administrative Agent in its
reasonable discretion for any other reason.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if Administrative Agent
or the Required Lenders at any time hereafter determine in its or their
reasonable discretion that the prospect of payment or performance by the Account
Debtor with respect thereto is materially impaired for any reason whatsoever,
such Account shall cease to be an Eligible Account after notice of such
determination is given to Borrower. Notwithstanding the foregoing, solely for
purposes of this definition, Borrower shall not include Holdings.

 

11

 

 

“Eligible Assignee” means a commercial bank or an Affiliate thereof.

 

“Eligible Inventory” means Inventory of Borrower which meets each of the
following requirements:

 

(a)          it (i) is subject to a perfected, first priority Lien in favor of
Administrative Agent and (ii) is not subject to any other assignment, claim or
Lien;

 

(b)          it is salable and not slow-moving, obsolete or discontinued;

 

(c)          it is in the possession and control of Borrower and it is stored
and held in facilities owned by Borrower or, if such facilities are not so
owned, Administrative Agent (i) is in possession of a Collateral Access
Agreement with respect thereto or (ii) has established reserves against
Revolving Loan Availability with respect thereto that Administrative Agent
reasonably deems appropriate;

 

(d)          it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title 29
U.S.C. §215;

 

(e)          it is not subject to any agreement or license which would restrict
Administrative Agent’s ability to sell or otherwise dispose of such Inventory;

 

(f)          it is located in the United States or in any territory or
possession of the United States that has adopted Article 9 of the Uniform
Commercial Code;

 

(g)          it is not “in transit” to Borrower or held by Borrower on
consignment;

 

(h)          it is not “work-in-progress” Inventory and is “finished goods”
Inventory, provided, however, that raw materials may be included in the
calculation of Eligible Inventory;

 

(i)          it is not supply items or packaging;

 

(j)          it is not identified to any purchase order or contract to the
extent progress or advance payments are received with respect to such Inventory;

 

(k)          it does not breach any of the representations, warranties or
covenants pertaining to Inventory set forth in the Loan Documents; and

 

(l)          Administrative Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.

 

12

 

 

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory. Notwithstanding the foregoing, solely for purposes of this
definition, Borrower shall not include Holdings.

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory, or judicial authority or other Person alleging any potential
liability or responsibility, contingent or otherwise (including for damages,
losses, punitive damages, consequential damages, costs of environmental
investigation and remediation, fines, penalties, indemnities or expenses) or
other obligation, directly or indirectly resulting from or based upon
(a) violation of or pursuant to any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Substances, (c) exposure to any Hazardous Substances, (d) the release or
threatened release of any Hazardous Substances into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq.), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq.) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and any other present or future federal, state,
local, foreign and other applicable statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions and common law relating to
pollution, the protection of the environment, natural resources, human health or
the release of any Hazardous Substances into the environment, including indoor
and outdoor air, soil, groundwater, surface water, storm water, wetlands,
sediment and discharges of wastewater to public treatment systems, all as may be
amended or otherwise modified from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Event of Default” means any of the events described in Section 13.1.

 

“Excess Cash Flow” means, for any period, (a) EBITDA for such period, minus
(b) the sum, without duplication, of (i) scheduled repayments of principal of
Term Loans made pursuant to Section 6.4 during such period, plus (ii) voluntary
prepayments of the Term Loans pursuant to Section 6.2.1 during such period, plus
(iii) cash payments made in such period with respect to Capital Expenditures,
plus (iv) all income taxes paid in cash by the Loan Parties during such period
net of refunds actually received in cash, plus (v) cash Interest Expense of the
Loan Parties during such period, plus (vi) reasonable out-of-pocket legal costs,
fees and expenses paid to counsel to Borrower in cash during such period in
connection with amendments or modifications of the Loan Documents in an
aggregate amount not to exceed $25,000 per Fiscal Year and out-of-pocket legal
costs, fees and expenses paid to counsel to Administrative Agent in cash during
such period in connection with amendments or modifications of the Loan
Documents, plus (vii) amendment, waiver or forbearance fees paid in cash during
such period to, and charged by, the Administrative Agent or any Lender in
connection with any amendment to the Loan Documents, plus (viii) transaction
fees and expenses paid in cash during such period in connection with the
consummation of the transactions contemplated by this Agreement not to exceed
$1,920,144 in the aggregate, plus (ix) board of director fees and expenses paid
or payable (to the extent permitted to be paid hereunder) in an aggregate amount
not to exceed $25,000 per Fiscal Year, provided, however, that all such fees and
expenses shall be paid within sixty (60) days after the Closing Date.

 

13

 

 

“Excluded Asset Disposition” means the following dispositions by a Loan Party:
(a) the sale or lease of inventory in the ordinary course of business,
(b) non-exclusive licenses of intellectual property of Borrower in the ordinary
course of business for aggregate consideration and having a fair market value of
less than $500,000 in the aggregate in any Fiscal Year, provided, that such
license does not materially impair the value of such intellectual property as
collateral for the Obligations, (c) dispositions of equipment in the ordinary
course of business that is worn, damaged or obsolete or, in the good faith
judgment of a Loan Party, no longer useful or necessary in the business of the
Loan Parties, for aggregate consideration and having a fair market value of less
than $100,000 in the aggregate in any Fiscal Year, (d) sales, transfers and
dispositions of assets among the Borrowers, (e) the sale without recourse of
accounts receivable constituting bad debts, but only in connection with the
compromise or collection thereof in the ordinary course of business (not as part
of a bulk sale or receivables financing) and for aggregate consideration and
having a fair market value of less than $100,000 in the aggregate in any Fiscal
Year, (f) liquidation of Cash Equivalent Investments into cash in the ordinary
course of business, and (g) other dispositions for aggregate consideration and
having a fair market value of less than $100,000 in the aggregate in any Fiscal
Year.

 

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Excluded Taxes” means Taxes based upon, or measured by, a Lender’s or
Administrative Agent’s (or a branch of a Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise Taxes imposed in lieu of such Taxes), but only to the extent such
Taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which a
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

14

 

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business, including
without limitation, amounts received in respect of indemnity obligations of a
seller under any purchase or acquisition document, foreign, United States, state
or local Tax refunds to the extent not included in the calculation of EBITDA and
pension plan reversions.

 

“Facilities” means, at any time, the facilities or real properties owned,
leased, managed or operated by any Loan Party.

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent. Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of (i) income taxes paid
in cash by Holdings and its Subsidiaries plus (ii) all Unfinanced Capital
Expenditures to (b) the sum for such period of (i) cash Interest Expense plus
(ii) required payments of principal of Funded Debt (including the Term Loans but
excluding the Revolving Loans) of Holdings and its Subsidiaries plus (iii)
management fees paid in cash. Notwithstanding the foregoing, clauses (b)(i) and
(b)(ii) above (collectively, the "Applicable Items") shall be calculated as
follows solely for each of the following Computation Periods:

 

(A)for the Computation Period ending on May 31, 2015, each Applicable Item shall
be calculated as: actual Applicable Item for the period beginning on May 1, 2015
and ending on May 31, 2015 multiplied by twelve (12);

 

(B)for the Computation Period ending on June 30, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on June 30, 2015 multiplied by six (6);

 

(C)for the Computation Period ending on July 31, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on July 31, 2015 multiplied by four (4);

 

(D)for the Computation Period ending on August 31, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on August 31, 2015 multiplied by three (3);

 

15

 

 

(E)for the Computation Period ending on September 30, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on September 30, 2015 multiplied by two and two-fifths (2
2/5);

 

(F)for the Computation Period ending on October 31, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on October 31, 2015 multiplied by two (2);

 

(G)for the Computation Period ending on November 30, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on November 30, 2015 multiplied by the quotient of twelve
(12) divided by seven (7);

 

(H)for the Computation Period ending on December 31, 2015, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on December 31, 2015 multiplied by one and one-half (1 1/2);

 

(I)for the Computation Period ending on January 31, 2016, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on January 31, 2016 multiplied by one and one-third (1 1/3);

 

(J)for the Computation Period ending on February 29, 2016, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on February 29, 2016 multiplied by one and one-fifth (1 1/5);
and

 

(K)for the Computation Period ending on March 31, 2016, each Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on May
1, 2015 and ending on March 31, 2016 multiplied by the quotient of twelve (12)
divided by eleven (11).

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Funded Debt” means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

 

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to
Administrative Agent.

 

16

 

 

“Hazardous Substances” means all explosive or radioactive substances, materials
or waste and all hazardous waste, hazardous substance, pollutant, contaminant,
toxic substance, oil, hazardous material, chemical or other substance regulated
by any Environmental Law.

 

“Hedging Agreement” means any bank underwritten cash and/or derivative financial
instrument including, but not limited to, any interest rate, currency or
commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates or commodity
prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Indemnified Liabilities” is defined in Section 15.17.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and, (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Interest Expense” means for any period the consolidated interest expense of
Holdings and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

“Inventory” is defined in the Guaranty and Collateral Agreement.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

“Issuing Lender” means any financial institution that Administrative Agent may
cause to issue Letters of Credit for the account of Borrower, and their
successors and assigns in such capacity.

 

“Joint Liability Payment” is defined in Section 16.6.

 

“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by an
Issuing Lender at the time of such request for the type of letter of credit
requested.

 

“L/C Fee Rate” means the percentage per annum separately agreed to in writing by
Borrower, Administrative Agent and any Lenders with Revolving Commitments.

 

17

 

 

“Lender” is defined in the preamble of this Agreement. References to the
“Lenders” shall include the Issuing Lenders; for purposes of clarification only,
to the extent that Issuing Lender may have any rights or obligations in addition
to those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

 

“Lender Party” is defined in Section 15.17.

 

“Letter of Credit” is defined in Section 2.1.4.

 

“LIBOR Determination Date” means, with respect to any LIBOR Loan, the first
Business day of the month in which such LIBOR Loan is made and the day that is
two (2) Business Days prior to the first Business Day of each month occurring
thereafter while such LIBOR Loan is outstanding, or such other date as
determined by Administrative Agent in its sole discretion.

 

“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.

 

“LIBOR Office” means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

“LIBOR Rate” means the greater of (a) 1.00% per annum, and (b) a rate per annum
equal to (i) LIBOR for a period equal to one (1) month as reported in the Wall
Street Journal (or other authoritative source selected by Administrative Agent
in its sole discretion), on each LIBOR Determination Date (each such period, an
“Interest Period”) divided by (ii) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), or, to the extent LIBOR for a period equal to
one (1) month is not reported in the Wall Street Journal or such source, as
LIBOR is otherwise determined by Administrative Agent in its sole and absolute
discretion. Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the SBIC Regulatory Side Letter, each Perfection Certificate, the Collateral
Documents, the Subordination Agreements and all documents, instruments and
agreements delivered in connection with the foregoing.

 

18

 

 

“Loan Party” means Holdings, Borrower and each Subsidiary.

 

“Loan or Loans” means, as the context may require, Revolving Loans and/or Term
Loans.

 

“Mandatory Prepayment Event” is defined in Section 6.2.2(a).

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Master Letter of Credit Agreement” means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by an Issuing Lender at
such time.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

 

“Minimum Availability” means Revolving Loan Availability minus the Revolving
Outstandings.

 

“Minimum Liquidity” means, as of any date of determination, (a) Minimum
Availability; plus (b) cash owned by Loan Parties as of such date (i) that is
held in deposit accounts over which the Administrative Agent has a first
priority perfected Lien by virtue of “control” (as defined in the UCC) of such
accounts for its benefit and the benefit of the Lenders, and (ii) that is not
subject to any Lien other than a Lien in favor of Administrative Agent, for its
benefit and the benefit of the Lenders.

 

“Monroe Capital” is defined in the preamble of this Agreement.

 

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Administrative Agent a Lien on real property of any Loan
Party.

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings, Borrower or any other member of
the Controlled Group may have any liability.

 

“Net Cash Proceeds” means:

 

19

 

 

(a)          with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) sale, value-added or similar Taxes paid or
reasonably estimated by Borrower to be payable as a result thereof (after taking
into account any available Tax credits or deductions and any Tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);

 

(b)          with respect to any issuance of Capital Securities or receipt of a
capital contribution, the aggregate cash proceeds received by any Loan Party
pursuant to such issuance or contribution, net of the direct costs relating to
such issuance or contribution (including legal, accounting, investment banking
and valuation fees, and sales and underwriters’ commissions); and

 

(c)          with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’, placement, legal, accounting
and investment banking fees).

 

“Non-Consenting Lender” is defined in Section 15.1.

 

“Non-U.S. Participant” is defined in Section 7.6(d).

 

“Non-Use Fee Rate” means 0.50% per annum.

 

“Note” means a promissory note substantially in the form of Exhibit A.

 

“Notice of Borrowing” is defined in Section 2.2.2.

 

“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender (or its Affiliates)
or Administrative Agent, and all other Bank Product Obligations, all in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.
Notwithstanding the foregoing, “Obligations” shall not include any Excluded Swap
Obligations.

 

“OFAC” is defined in Section 9.25.

 

“Omniglow Settlement Agreement” means that certain Confidential Settlement
Agreement and Mutual Release dated as of July 10, 2014 among CTI, Omniglow LLC,
Randye M. Holland and Stanley M. Holland as Trustees of the Randye M. Holland
and Stanley M. Holland Trust, Leemon Family LLC and Ira Leemon, as amended by
that certain Amendment to the Parties’ July 10, 2014 Confidential Settlement
Agreement and Mutual Release dated as of July 29, 2014.

 

20

 

 

“Omniglow Settlement Payment” means the settlement payment required to be made
by CTI pursuant to Section 3(b) of the Omniglow Settlement Agreement in an
aggregate amount not to exceed $1,900,000 due and payable on or before January
10, 2016.

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Participant” is defined in Section 15.6.2.

 

“Participant Register” is defined in Section 15.6.2.

 

“Patriot Act” is defined in Section 15.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which Holdings,
Borrower or any member of the Controlled Group may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Perfection Certificate” means a perfection certificate executed and delivered
to Administrative Agent by a Loan Party.

 

“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 11.2.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prime Rate” means, for any day, the rate of interest in effect for such day
equal to the prime rate in the United States as reported from time to time in
the Wall Street Journal (or other authoritative source selected by
Administrative Agent in its sole discretion), or, to the extent prime rate in
the United States is not reported in the Wall Street Journal or such source, as
Prime Rate is otherwise determined by Administrative Agent in its sole and
absolute discretion. Administrative Agent’s determination of the Prime Rate
shall be conclusive, absent manifest error. Any change in such rate of interest
shall take effect at the opening of business on the day of such change. In the
event The Wall Street Journal (or such other authoritative source) publishes a
range of “prime rates”, the Prime Rate shall be the highest of the “prime
rates”.

 

21

 

 

“Pro Rata Share” means:

 

(a)          with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit, reimburse the Issuing Lenders, and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(x) prior to the Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by
(ii) the aggregate Revolving Commitment of all Lenders and (y) from and after
the time the Revolving Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings;

 

(b)          with respect to a Lender’s obligation to make a Term A Loan and
receive payments of interest, fees, and principal with respect thereto, (x)
prior to the making of the Term A Loans, the percentage obtained by dividing
(i) such Lender’s Term A Loan Commitment, by (ii) the aggregate amount of all
Lenders’ Term A Loan Commitments, and (y) from and after the making of the Term
A Loans, the percentage obtained by dividing (i) the principal amount of such
Lender’s Term A Loan by (ii) the principal amount of all Term A Loans of all
Lenders; and

 

(c)          with respect to a Lender’s obligation to make a Delayed Draw Term
Loan and receive payments of interest, fees, and principal with respect thereto,
(x) prior to the making of the Delayed Draw Term Loans, the percentage obtained
by dividing (i) such Lender’s Delayed Draw Term Loan Commitment, by (ii) the
aggregate amount of all Lenders’ Delayed Draw Term Loan Commitments, and (y)
from and after the making of the Delayed Draw Term Loans, the percentage
obtained by dividing (i) the principal amount of such Lender’s Delayed Draw Term
Loan by (ii) the principal amount of all Delayed Draw Term Loans of all Lenders;
and

 

(d)          with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment plus such
Lender’s Term A Loan Commitment plus such Lender’s Delayed Draw Term Loan
Commitment, by (ii) the aggregate amount of Revolving Commitment of all Lenders
plus the Term A Loan Commitment of all Lenders plus the Delayed Draw Term Loan
Commitment of all Lenders; provided that in the event all Commitments have been
terminated or reduced to zero, the Pro Rata Share shall be the percentage
obtained by dividing (a) the principal amount of such Lender’s Revolving
Outstandings plus the unpaid principal amount of such Lender’s Term A Loan plus
the unpaid principal amount of such Lender’s Delayed Draw Term Loan by (b) the
principal amount of all outstanding Revolving Outstandings plus the unpaid
principal amount of all Term A Loans of all Lenders plus the unpaid principal
amount of all Delayed Draw Term Loans of all Lenders.

 

22

 

 

“Real Estate Documents” means, with respect to any owned real property of Loan
Parties (other than a foreign Subsidiary that is a CFC), all of the following
(except to the extent waived by Administrative Agent in its sole discretion):
(a) a duly executed Mortgage providing for a first priority perfected Lien, in
favor of Administrative Agent, in all right, title and interest of Borrower or
such Subsidiary in such real property; (b) an ALTA Loan Title Insurance Policy,
issued by an insurer reasonably acceptable to Administrative Agent, insuring
Administrative Agent’s first priority Lien on such real property and containing
such endorsements as Administrative Agent may reasonably require (it being
understood that the amount of coverage, exceptions to coverage and status of
title set forth in such policy shall be reasonably acceptable to Administrative
Agent); (c) copies of all documents of record concerning such real property as
shown on the commitment for the ALTA Loan Title Insurance Policy referred to
above; (d) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document; (e) a survey certified to Administrative
Agent meeting such standards as Administrative Agent may reasonably establish
and otherwise reasonably satisfactory to Administrative Agent; and (f) a flood
insurance policy concerning such real property, if required by the Flood
Disaster Protection Act of 1973.

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares exceed 66
2/3% as determined pursuant to clause (d) of the definition of “Pro Rata Share”;
provided that (i) the Pro Rata Shares held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and (ii) at all times there are two (2) or fewer Lenders which are not
Affiliates of each other, Required Lenders shall require all such Lenders which
are (x) not Affiliates of each other and (y) not Defaulting Lenders.

 

“Revolving Commitment” means, as to any Lender, such Lender’s commitment to make
Revolving Loans, and to issue or participate in Letters of Credit, under this
Agreement. The initial amount of each Lender’s Revolving Commitment is set forth
on Annex A. The initial aggregate amount of the Revolving Commitments of all
Lenders is $5,000,000.

 

“Revolving Loans” is defined in Section 2.1.1.

 

“Revolving Loan Availability” means the lesser of (i) the Revolving Commitments
of all Lenders and (ii) the Borrowing Base.

 

“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

 

23

 

 

“SBIC Regulatory Side Letter” means that certain letter agreement dated as of
even date herewith among Borrower and Administrative Agent.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

“Senior Debt” means all Debt of Holdings and its Subsidiaries other than
Subordinated Debt.

 

“Senior Debt to EBITDA Ratio” means, as of the last day of any month, the ratio
of (i) Senior Debt as of such day to (ii) EBITDA for the Computation Period
ending on such day.

 

“Senior Officer” means, with respect to any Loan Party, any of the president,
the chief executive officer, the chief financial officer or the treasurer of
such Loan Party.

 

“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

 

“Subordinated Debt” means (a) the Colon Debt, and (b) any other unsecured Debt
of Holdings and its Subsidiaries which has subordination terms, covenants,
pricing and other terms which have been approved in writing by the
Administrative Agent.

 

“Subordination Agreements” means all subordination agreements executed by a
holder of Subordinated Debt in favor of Administrative Agent and the Lenders
from time to time on or after the Closing Date in form and substance and on
terms and conditions satisfactory to Administrative Agent.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Holdings.

 

“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act, as amended from
time to time.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing.

 

“Term A Loan Commitment” means, as to any Lender, such Lender’s commitment to
make Term A Loans under this Agreement. The amount of each Lender’s Term A Loan
Commitment is set forth on Annex A. The aggregate amount of the Term A Loan
Commitments of all Lenders is $18,000,000.

 

24

 

 

“Term A Loan” is defined in Section 2.1.2.

 

“Term Loans” means, collectively, the Term A Loans and the Delayed Draw Term
Loans.

 

“Term Loan Maturity Date” means the earlier of (a) May 18, 2020, or (b) the
Termination Date.

 

“Termination Date” means the earlier to occur of (a) May 18, 2020, or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

 

“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Holdings,
Borrower or any other member of the Controlled Group from such Pension Plan
during a plan year in which Holdings, Borrower or any other member of the
Controlled Group was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or was deemed such under Section 4068(f) of ERISA, (c) the termination
of such Pension Plan, the filing of a notice of intent to terminate the Pension
Plan or the treatment of an amendment of such Pension Plan as a termination
under Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan or (e) any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan.

 

“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“UCC” is defined in the Guaranty and Collateral Agreement.

 

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Holdings and its Subsidiaries, other than those made utilizing financing
provided by the applicable seller or third party lenders. For the avoidance of
doubt, Capital Expenditures made by Holdings and its Subsidiaries utilizing
Revolving Loans or other Obligations shall be deemed Unfinanced Capital
Expenditures.

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Withholding Certificate” is defined in Section 7.6(d).

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities as
required by applicable law) are at the time directly or indirectly owned by such
Person and/or another Wholly-Owned Subsidiary of such Person. Unless the context
otherwise requires, each reference to Wholly-Owned Subsidiaries shall be a
reference to Wholly-Owned Subsidiaries of Holdings.

 

25

 

 

1.2          Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

 

(b)          Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)          The term “including” is not limiting and means “including without
limitation.”

 

(d)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)          Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)          This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

(g)          This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent,
Borrower, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against Administrative Agent
or the Lenders merely because of Administrative Agent’s or Lenders’ involvement
in their preparation.

 

Section 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 

2.1          Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
Borrower as follows:

 

2.1.1           Revolving Commitment. Each Lender with a Revolving Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as Borrower Representative may request from all Lenders; provided that
the Revolving Outstandings will not at any time exceed Revolving Loan
Availability.

 

26

 

 

2.1.2           Term A Loan Commitment. Each Lender with a Term A Loan
Commitment agrees to make a loan to Borrower (each such loan, a “Term A Loan”)
on the Closing Date in such Lender’s Pro Rata Share of the aggregate amount of
the Term A Loan Commitments of all Lenders. The Commitments of the Lenders to
make Term A Loans shall expire concurrently with the making of the Term A Loans
on the Closing Date. Amounts repaid or prepaid with respect to Term A Loans may
not be re-borrowed.

 

2.1.3           Delayed Draw Term Loan Commitment. Each Lender with a Delayed
Draw Term Loan Commitment agrees to make a loan to Borrower (each such loan, a
“Delayed Draw Term Loan”) on the Delayed Draw Term Loan Funding Date in such
Lender’s Pro Rata Share of the Delayed Draw Term Loan Commitments of all Lenders
to the extent of the aggregate amount requested by Borrower Representative;
provided that (i) the total Delayed Draw Term Loan Funded Amount of all Lenders
with a Delayed Draw Term Loan Commitment shall not exceed the total Delayed Draw
Term Loan Commitments, and (ii) the Delayed Draw Term Loan Funded Amount of each
Lender with a Delayed Draw Term Loan Commitment shall not exceed such Lender’s
Delayed Draw Term Loan Commitment. Borrower shall use all of the proceeds of the
Delayed Draw Term Loans solely to pay the Omniglow Settlement Payment (and any
reasonable, out-of-pocket and documented fees, costs and expenses related
thereto) on the Delayed Draw Term Loan Funding Date. The Delayed Draw Term Loan
Commitments of the Lenders with a Delayed Draw Term Loan Commitment shall reduce
to zero automatically on the earlier of (i) the Delayed Draw Term Loan
Commitment Expiration Date, or (ii) the making of any Delayed Draw Term Loan.
Amounts repaid or prepaid on Delayed Draw Term Loans may not be re-borrowed.

 

2.1.4           L/C Commitment. Subject to Section 2.3.1, each Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
such Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of Borrower from time to time before the scheduled Termination Date and,
as more fully set forth in Section 2.3.2, each Lender with a Revolving
Commitment agrees to purchase a participation in each such Letter of Credit;
provided that (a) the aggregate Stated Amount of all Letters of Credit shall not
at any time exceed $0 and (b) the Revolving Outstandings shall not at any time
exceed Revolving Loan Availability.

 

2.2           Loan Procedures.

 

2.2.1           Various Types of Loans. Each Loan shall be a LIBOR Loan, subject
to Section 8 below. All borrowings, conversions, and repayments of Loans shall
be effected so that each Lender will have a ratable share (according to its Pro
Rata Share) of all Loans.

 

27

 

 

2.2.2           Borrowing Procedures.

 

(a)          Borrower Representative shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic notice (followed immediately by a Notice of Borrowing) to
Administrative Agent and each Lender with a Revolving Commitment of each
proposed borrowing of a Revolving Loan not later than 10:00 a.m., Chicago time,
at least five (5) Business Days (or such shorter time period as agreed to by all
Lenders with Revolving Commitments in their sole discretion) prior to the
proposed date of such borrowing. Each such notice shall be effective upon
receipt by such Lender with a Revolving Commitment, shall be irrevocable, and
shall specify the date, amount and type of borrowing. On the requested borrowing
date, each Lender with a Revolving Commitment shall provide Borrower with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing so long as the applicable Lender has not received written notice that
the conditions precedent set forth in Section 12 with respect to such borrowing
have not been satisfied. Each borrowing shall be on a Business Day. Each such
borrowing shall be in an aggregate amount of at least $400,000 and an integral
multiple of $50,000; provided, that if Minimum Availability is less than
$400,000, borrowings shall be permitted in an amount equal to, but not less
than, Minimum Availability. Each Lender with a Revolving Commitment hereby
agrees, upon request of Administrative Agent, to deliver to Administrative Agent
a list of all Revolving Loans made by such Lender, together with such
information related thereto as Administrative Agent may reasonably request.

 

(b)          Borrower Representative shall give a Notice of Borrowing
substantially in the form of Exhibit E or telephonic notice (followed
immediately by a Notice of Borrowing) to Administrative Agent and each Lender
with a Delayed Draw Term Loan Commitment of a proposed borrowing of a Delayed
Draw Term Loan not later than 10:00 a.m., Chicago time, at least five (5)
Business Days (or such shorter time period as agreed to by Administrative Agent
in its sole discretion) prior to the proposed date of such borrowing. Each such
notice shall be effective upon receipt by Administrative Agent, shall be
irrevocable, and shall specify the date, amount and type of borrowing. Promptly
upon receipt of such notice, Administrative Agent shall advise each Lender
thereof. Not later than 10:00 a.m., Chicago time, on the date of the proposed
borrowing, each Lender with a Delayed Draw Term Loan Commitment shall provide
Administrative Agent with immediately available funds covering such Lender’s Pro
Rata Share of such borrowing and, so long as Administrative Agent has not
received written notice that the conditions precedent set forth in Section 12
with respect to such borrowing have not been satisfied, Administrative Agent
shall pay over the funds received by Administrative Agent to Borrower on the
requested borrowing date. The borrowing shall be on a Business Day. Borrower
shall only be entitled to borrow Delayed Draw Term Loans on the Delayed Draw
Term Loan Funding Date, and shall not be entitled to make more than one (1)
borrowing of Delayed Draw Term Loans.

 

(c)          Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges)
shall be deemed to be a request for a borrowing of a Revolving Loan on the due
date, in the amount of such Obligations. The proceeds of such Revolving Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
Administrative Agent may, at its option, charge any such Obligations against any
operating, investment or other account of Borrower maintained with
Administrative Agent or any of its Affiliates.

 

28

 

 

2.3           Letter of Credit Procedures.

 

2.3.1           L/C Applications. Borrower shall execute and deliver to each
Issuing Lender each Master Letter of Credit Agreement from time to time in
effect with respect to such Issuing Lender. Borrower Representative shall give
notice to Administrative Agent and the applicable Issuing Lender of the proposed
issuance of each Letter of Credit on a Business Day which is at least three (3)
Business Days (or such lesser number of days as Administrative Agent and such
Issuing Lender shall agree in any particular instance in their sole discretion)
prior to the proposed date of issuance of such Letter of Credit. Each such
notice shall be accompanied by an L/C Application, duly executed by Borrower and
in all respects reasonably satisfactory to Administrative Agent and the
applicable Issuing Lender, together with such other documentation as
Administrative Agent or such Issuing Lender may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than the scheduled
Termination Date (unless such Letter of Credit is Cash Collateralized)) and
whether such Letter of Credit is to be transferable in whole or in part. Any
Letter of Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of an Issuing Lender shall be the sole
responsibility of such Issuing Lender. So long as the applicable Issuing Lender
has not received written notice that the conditions precedent set forth in
Section 12 with respect to the issuance of such Letter of Credit have not been
satisfied, such Issuing Lender shall issue such Letter of Credit on the
requested issuance date. Each Issuing Lender shall promptly advise
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of any Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control.

 

2.3.2           Participations in Letters of Credit. Concurrently with the
issuance of each Letter of Credit, the applicable Issuing Lender shall be deemed
to have sold and transferred to each Lender with a Revolving Commitment, and
each such Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Lender’s Pro Rata
Share, in such Letter of Credit and Borrower’s reimbursement obligations with
respect thereto. If Borrower does not pay any reimbursement obligation when due,
Borrower shall be deemed to have immediately requested that the Lenders with
Revolving Commitments make a Revolving Loan in a principal amount equal to such
reimbursement obligations. Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the applicable Issuing Lender its Pro Rata Share of such Loan for
the account of Borrower in satisfaction of such reimbursement obligations. For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the applicable Issuing Lender’s “participation”
therein. Each Issuing Lender hereby agrees, upon request of Administrative Agent
or any Lender, to deliver to Administrative Agent or such Lender a list of all
Letters of Credit issued by such Issuing Lender, together with such information
related thereto as Administrative Agent or such Lender may reasonably request.

 

29

 

 

2.3.3           Reimbursement Obligations. (a) Borrower hereby unconditionally
and irrevocably agrees to reimburse each Issuing Lender for each payment or
disbursement made by such Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the applicable Issuing Lender is
reimbursed by Borrower therefor, payable on demand, at a rate per annum equal to
the Base Rate from time to time in effect plus the Applicable Margin for
Revolving Loans that are Base Rate Loans plus, beginning on the third Business
Day after receipt of notice from such Issuing Lender of such payment or
disbursement, 2%. Each Issuing Lender shall notify Borrower and Administrative
Agent whenever any demand for payment is made under any Letter of Credit by the
beneficiary thereunder; provided that the failure of an Issuing Lender to so
notify Borrower or Administrative Agent shall not affect the rights of such
Issuing Lender or the Lenders in any manner whatsoever.

 

(a)          Borrower’s reimbursement obligations hereunder shall be irrevocable
and unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Administrative Agent, the Issuing Lenders, any Lender
or any other Person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Loan
Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which an Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by
Administrative Agent or any Lender (excluding any Lender in its capacity as an
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of Administrative Agent or any Lender to
Borrower, or relieve Borrower of any of its obligations hereunder to any such
Person.

 

30

 

 

2.3.4           Funding by Lenders to Issuing Lender. If any Issuing Lender
makes any payment or disbursement under any Letter of Credit and (a) Borrower
has not reimbursed such Issuing Lender in full for such payment or disbursement
by 10:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by such Issuing Lender from Borrower is or must be
returned or rescinded upon or during any bankruptcy or reorganization of
Borrower or otherwise, each other Lender with a Revolving Commitment shall be
obligated to pay to the applicable Issuing Lender, in full or partial payment of
the purchase price of its participation in such Letter of Credit, its Pro Rata
Share of such payment or disbursement (but no such payment shall diminish the
obligations of Borrower under Section 2.3.3), and, upon notice from such Issuing
Lender, Administrative Agent shall promptly notify each other Lender thereof.
Each other Lender with a Revolving Commitment irrevocably and unconditionally
agrees to so pay the applicable Issuing Lender in immediately available funds
the amount of such other Lender’s Pro Rata Share of such payment or
disbursement. If and to the extent any such Lender shall not have made such
amount available to the applicable Issuing Lender by 2 p.m., Chicago time, on
the Business Day on which such Lender receives notice from Administrative Agent
of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the applicable Issuing Lender forthwith on demand,
for each day from the date such amount was to have been delivered to the
applicable Issuing Lender to the date such amount is paid, at a rate per annum
equal to (a) for the first three days after demand, the Federal Funds Rate from
time to time in effect and (b) thereafter, the Base Rate from time to time in
effect. Any Lender’s failure to make available to the applicable Issuing Lender
its Pro Rata Share of any such payment or disbursement shall not relieve any
other Lender of its obligation hereunder to make available to the applicable
Issuing Lender such other Lender’s Pro Rata Share of such payment, but no Lender
shall be responsible for the failure of any other Lender to make available to
the applicable Issuing Lender such other Lender’s Pro Rata Share of any such
payment or disbursement.

 

2.4           Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

 

2.5           Certain Conditions. Except as otherwise provided in Section 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, and no
Issuing Lender shall have any obligation to issue any Letter of Credit, if an
Event of Default or Default exists.

 

2.6           Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

2.6.1           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment and Delayed Draw Term Loan Commitment of such Defaulting
Lender pursuant to Sections 5.1 and 5.4;

 

2.6.2           if any Letters of Credit are outstanding at the time a Lender
becomes a Defaulting Lender then:

 

31

 

  

(a)          all or any part of the Defaulting Lender’s obligation to
participate in Letters of Credit shall be reallocated among the non-Defaulting
Lenders with Revolving Commitments in accordance with their respective Pro Rata
Shares as determined pursuant to clause (a) of the definition of “Pro Rata
Share” but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Outstandings plus such Defaulting Lender’s obligation to participate
in Letters of Credit does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 12.2 are satisfied at
such time; and

 

(b)          if the reallocation described in clause (a) above cannot, or can
only partially, be effected, Borrower shall within one (1) Business Day
following notice by Administrative Agent Cash Collateralize such Defaulting
Lender’s obligation to participate in Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (a) above) in accordance with the
procedures set forth in Section 2.3.1 for so long as such obligation to
participate in Letters of Credit is outstanding;

 

(c)          if Borrower Cash Collateralizes any portion of such Defaulting
Lender’s obligation to participate in Letters of Credit pursuant to
Section 2.6.2, Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 5.2 with respect to such Defaulting Lender’s
obligation to participate in Letters of Credit during the period such Defaulting
Lender’s obligation to participate in Letters of Credit is Cash Collateralized;

 

(d)          if the obligation to participate in Letters of Credit of the
non-Defaulting Lenders is reallocated pursuant to Section 2.6.2, then the fees
payable to the Lenders pursuant to Section 5.1 and Section 5.2 shall be adjusted
in accordance with such non-Defaulting Lenders’ Pro Rata Shares (as determined
pursuant to clause (a) of the definition of “Pro Rata Share”); or

 

(e)          if any Defaulting Lender’s obligation to participate in Letters of
Credit is neither Cash Collateralized nor reallocated pursuant to Section 2.6.2,
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender hereunder, all letter of credit fees payable under Section 5.2 with
respect to such Defaulting Lender’s obligation to participate in Letters of
Credit shall be payable to the applicable Issuing Lender until such obligation
to participate in Letters of Credit is Cash Collateralized and/or reallocated;
and

 

(f)          so long as any Lender is a Defaulting Lender, no Issuing Lender
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders with Revolving Commitments and/or cash collateral
will be provided by Borrower in accordance with Section 2.6.2, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.6.2(a) (and Defaulting Lenders shall not participate therein).

 



32

 

 

2.6.3           In the event that Administrative Agent, Borrower and the
applicable Issuing Lender(s) each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
obligations to participate in Letters of Credit of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share (as determined pursuant
to clause (a) of the definition of “Pro Rata Share”).

 

2.6.4           Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 7.5 but
excluding Section 8.7(b)) shall, in lieu of being distributed to such Defaulting
Lender, be retained by Administrative Agent and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Administrative Agent hereunder, (ii) second, pro rata, to
the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender(s) hereunder, (iii) third, to the funding of any Revolving Loan or
Delayed Draw Term Loan or the funding or Cash Collateralization of any
participating interest in any Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent, (iv) fourth, if so determined
by Administrative Agent and Borrower, held as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to Borrower or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a prepayment of the principal amount of
any Loans or reimbursement obligations in respect of draws under Letters of
Credit with respect to which the Issuing Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 12.2
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

 

2.6.5           No Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver, consent or any other action the Lenders or the
Required Lenders have taken or may take hereunder (including any consent to any
amendment or waiver pursuant to Section 15.1), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each directly
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Section 3 EVIDENCING OF LOANS.

 

3.1           Notes.  At a Lender’s request, the Loans of such Lender shall be
evidenced by one or more Notes, with appropriate insertions, payable to the
order of such Lender in a face principal amount equal to such Lender’s Revolving
Commitment or the principal amount of such Lender’s Term A Loans or the
principal amount of such Lender’s Delayed Draw Term Loans, as applicable.

 



33

 

 

3.2           Recordkeeping.  Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, each repayment or conversion thereof.  The aggregate unpaid principal
amount so recorded shall be rebuttably presumptive evidence of the principal
amount of the Loans owing and unpaid.  The failure to so record any such amount
or any error in so recording any such amount shall not, however, limit or
otherwise affect the Obligations of Borrower hereunder or under any Note to
repay the principal amount of the Loans hereunder, together with all interest
accruing thereon.

 

Section 4   INTEREST.

 

4.1           Interest Rates.  Borrower agrees to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

 

(a)          at all times while such Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Applicable Margin for Base Rate Loans; and

 

(b)          at all times while such Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate from time to time in effect plus the
Applicable Margin for LIBOR Loans;

 

provided that at any time an Event of Default exists, if the Administrative
Agent or the Required Lenders request, the interest rate applicable to each Loan
shall be increased by 2% (and, in the case of Obligations not bearing interest,
such Obligations shall bear interest at the Base Rate applicable to Revolving
Loans plus the Applicable Margin for Base Rate Loans that are Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Administrative Agent and Required Lenders, notwithstanding
Section 15.1.  Notwithstanding the foregoing, upon the occurrence of an Event of
Default under Sections 13.1.1 or 13.1.4, such increase and such bearing of
interest shall occur automatically.  In no event shall interest payable by
Borrower to any Lender hereunder exceed the maximum rate permitted under
applicable law, and if any such provision of this Agreement is in contravention
of any such law, such provision shall be deemed modified to limit such interest
to the maximum rate permitted under such law.

 

4.2           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on the last Business Day of each calendar month, upon a
prepayment of such Loan and at maturity.  After maturity, and at any time an
Event of Default exists, all accrued interest on all Loans shall be payable in
cash on demand.  

 

4.3           Setting and Notice of LIBOR Rates.  The LIBOR Rate shall be
determined by Administrative Agent.  Each determination of the applicable LIBOR
Rate by Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of demonstrable error.  

 



34

 

 

4.4           Computation of Interest.  Interest shall be computed for the
actual number of days elapsed on the basis of a year of (a) three hundred sixty
(360) days for interest calculated at the LIBOR Rate and (b) three hundred
sixty-five (365)/three hundred sixty-six (366) days for interest calculated at
the Base Rate.  The applicable interest rate for each Base Rate Loan shall
change simultaneously with each change in the Base Rate.

 

Section 5   FEES.

 

5.1           Non-Use Fee.  Borrower agrees to pay to Administrative Agent for
the account of each Lender with a Revolving Commitment (except as provided in
Section 2.6) a non-use fee, for the period from the Closing Date to the
Termination Date, at the Non-Use Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the average daily
unused amount of the Revolving Commitments.  For purposes of calculating usage
under this Section, the Revolving Commitments shall be deemed used to the extent
of Revolving Outstandings.  Such non-use fee shall be payable in arrears on the
last Business Day of each calendar quarter and on the Termination Date for any
period then ending for which such non-use fee shall not have previously been
paid.  The non-use fee shall be computed for the actual number of days elapsed
on the basis of a year of three hundred sixty (360) days.  

 

5.2           Letter of Credit Fees.  (a) Except as provided in Section 2.6,
Borrower agrees to pay to Administrative Agent for the account of each Lender
with a Revolving Commitment (except as provided in Section 2.6) a letter of
credit fee for each Letter of Credit equal to the L/C Fee Rate of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of three hundred sixty (360) days); provided that, unless the
Administrative Agent and Required Lenders otherwise consent, the rate applicable
to each Letter of Credit shall be increased by 2% at any time that an Event of
Default exists.  Such letter of credit fee shall be payable in arrears on the
last Business Day of each calendar quarter and on the Termination Date (or such
later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.  

 

(b)          In addition, with respect to each Letter of Credit, except as
provided in Section 2.6, Borrower agrees to pay to any Issuing Lender, for its
own account, (i) such fees and expenses as such Issuing Lender customarily
requires in connection with the issuance, negotiation, processing and/or
administration of letters of credit in similar situations and (ii) a letter of
credit fronting fee in the amount and at the times agreed to by Borrower and
such Issuing Lender.

 

5.3           Administrative Agent’s Fees.  Borrower agrees to pay to
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by Borrower and Administrative Agent including the fees set forth in the
Agent Fee Letter.

 



35

 

 

5.4           Delayed Draw Term Loan Non-Use Fee.  Borrower agrees to pay to
Administrative Agent for the account of each Lender with a Delayed Draw Term
Loan Commitment in accordance with its Pro Rata Share (except as provided in
Section 2.6), an unused delayed draw term loan fee equal to the product of
(i) 0.50% per annum times (ii) the unused amount of the Delayed Draw Term Loan
Commitments (“Delayed Draw Term Loan Non-Use Fee”).  The Delayed Draw Term Loan
Non-Use Fee shall accrue at all times from the Closing Date through the earlier
to occur of (i) the date that the Delayed Draw Term Loans are funded by the
Lenders and (ii) the Delayed Draw Term Loan Commitment Expiration Date, and
shall be due and payable quarterly in arrears (i) on the last day of each
calendar quarter, and (ii) on the date that the Delayed Draw Term Loans are
funded by the Lenders or the Delayed Draw Term Loan Commitment Expiration
Date.  The Delayed Draw Term Loan Non-Use Fee shall be computed for the actual
number of days elapsed on the basis of a year of three hundred sixty (360) days.

 

Section 6   REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 

6.1           Reduction or Termination of the Revolving Commitment.

 

6.1.1           Voluntary Reduction or Termination of the Revolving
Commitment.  Borrower may from time to time on at least five (5) Business Days’
prior written notice received by Administrative Agent (which shall promptly
advise each Lender thereof) permanently reduce the Revolving Commitments to an
amount not less than the Revolving Outstandings (after giving effect to any
repayment of the Revolving Outstandings concurrently with such reduction).  Any
such reduction shall be in an amount not less than $500,000 or a higher integral
multiple of $100,000.  Concurrently with any reduction of the Revolving
Commitments to zero, Borrower shall pay all interest on the Revolving Loans, all
non-use fees and all letter of credit fees and shall Cash Collateralize in full
all obligations arising with respect to the Letters of Credit.

 

6.1.2           Mandatory Reductions of Revolving Commitment.  On the date of
any Mandatory Prepayment Event, the Revolving Commitments shall be permanently
reduced by an amount (if any) equal to the Designated Proceeds of such Mandatory
Prepayment Event over the amount (if any) applied to prepay Term Loans pursuant
to Section 6.2.2.  

 

6.1.3           All Reductions of the Revolving Commitment.  All reductions of
the Revolving Commitments shall reduce the Revolving Commitments ratably among
the Lenders according to their respective Pro Rata Shares.

 

6.1.4           Voluntary Reduction or Termination of the Delayed Draw Term Loan
Commitment.  Borrower may from time to time on at least five (5) Business Days’
prior written notice received by Administrative Agent (which shall promptly
advise each Lender thereof) permanently reduce the Delayed Draw Term Loan
Commitments to an amount not less than the then outstanding principal amount of
the Delayed Draw Term Loans.  Any such reduction shall be in an amount not less
than $500,000 or a higher integral multiple of $100,000.  Concurrently with any
reduction of the Delayed Draw Term Loan Commitments to zero, Borrower shall pay
all non-use fees on the Delayed Draw Term Loan Commitments.

 



36

 

 

6.1.5           All Reductions of the Delayed Draw Term Loan Commitment.  All
reductions of the Delayed Draw Term Loan Commitments shall reduce the Delayed
Draw Term Loan Commitments ratably among the Lenders according to their
respective Pro Rata Shares.

 

6.2           Prepayments.

 

6.2.1           Voluntary Prepayments.  Borrower may from time to time prepay
the Loans in whole or in part; provided that Borrower Representative shall give
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 10:00 a.m., Chicago time, on the day of such prepayment of any
Term Loan (which shall be a Business Day), specifying the date and amount of
prepayment.  Any such partial prepayment of a Term Loan shall be in an amount
equal to $500,000 or a higher integral multiple of $100,000.

 

6.2.2            Mandatory Prepayments.

 

(a)          Borrower shall make a prepayment of the Term Loans until paid in
full upon the occurrence of any of the following (each a “Mandatory Prepayment
Event”) at the following times and in the following amounts (such applicable
amounts being referred to as “Designated Proceeds”):

 

(i)          Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds.  Notwithstanding the foregoing, if at the time of the receipt of such
Net Cash Proceeds, the Borrower Representative delivers to the Administrative
Agent a certificate, executed by the Borrower Representative's chief financial
officer, that it intends within one hundred eighty (180) days after receipt
thereof to use all of such Net Cash Proceeds to purchase assets of similar
utility, Borrower may use such Net Cash Proceeds for such purpose, provided,
that, (A) such Net Cash Proceeds shall be held in deposit accounts over which
the Administrative Agent has a first priority perfected Lien by virtue of
"control" (as defined in the UCC) of such accounts, until such time as such Net
Cash Proceeds are used to purchase such assets, (B) the aggregate amount of such
Net Cash Proceeds so used and not subject to prepayment under this clause (i) of
this Section 6.2.2(a) shall not exceed $500,000 in the aggregate, (C) no Default
or Event of Default has occurred and is continuing at the time of the receipt of
such Net Cash Proceeds or at the time of the usage of such Net Cash Proceeds or
as a result thereof, and (D) any such Net Cash Proceeds not so used on or before
the earlier of the following dates shall promptly (but in any event within three
(3) Business Days after such date) be applied as a prepayment of the Term Loans:
(1) the date that is one hundred eighty (180) days after receipt thereof, and
(2) the date that is five (5) Business Days after the date on which the Borrower
Representative shall have notified the Administrative Agent of the Borrowers'
determination not to purchase such assets with such Net Cash Proceeds.

 



37

 

 

(ii)         Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of Capital Securities of any Loan Party or from any
capital contribution received by a Loan Party (excluding any issuance by a
Subsidiary to Borrower or another Wholly-Owned Subsidiary), in an amount equal
to 100% of such Net Cash Proceeds.

 

(iii)        Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of any Debt of any Loan Party (excluding Debt
permitted by Section 11.1), in an amount equal to 100% of such Net Cash
Proceeds.

 

(iv)        Within the earlier of (x) fifty (50) days after the end of each
Fiscal Quarter (commencing with the Fiscal Quarter ending on September 30, 2015)
and (y) five (5) days after Borrower’s delivery of the Fiscal Quarter-end
financial statements delivered pursuant to Section 10.1.2(a) (commencing with
the Fiscal Quarter ending on September 30, 2015), in an amount equal to the ECF
Percentage of Excess Cash Flow for such Fiscal Quarter; and

 

(v)         Concurrently with the receipt by any Loan Party of any Extraordinary
Receipts, in an amount equal to 100% of such Extraordinary Receipts.

 

(b)          If on any date the Revolving Outstandings exceeds the Revolving
Loan Availability, Borrower shall immediately first prepay Revolving Loans and
second Cash Collateralize the outstanding Letters of Credit, in an aggregate
amount sufficient to eliminate such excess.

 

(c)          If on any day on which the Revolving Commitments are reduced
pursuant to Section 6.1.2 the Revolving Outstandings exceeds the aggregate
amount of the Revolving Commitments of all Lenders, Borrower shall immediately
first prepay Revolving Loans and second Cash Collateralize the outstanding
Letters of Credit, in an aggregate amount sufficient to eliminate such excess.

 

6.3           Manner of Prepayments.

 

6.3.1           All Prepayments.  Any prepayment of a LIBOR Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 8.4.  All
prepayments of Term Loans shall be applied pro rata among the Term Loans
according to the principal amounts thereof and, as to each Term Loan, in the
inverse order of maturity to the remaining installments thereof (including,
without limitation, the final installment thereof).  

 

6.4           Repayments.

 

6.4.1           Revolving Loans.  The Revolving Loans of each Lender shall be
paid in full and the Revolving Commitments shall terminate on the Termination
Date.

 



38

 

 

6.4.2           Term A Loans.  The Term A Loans shall be paid in installments as
follows:    

 

PAYMENT DATE  INSTALLMENT AMOUNT        June 30, 2015  $112,500  September 30,
2015  $112,500  December 31, 2015  $112,500  March 31, 2016  $112,500  June 30,
2016  $225,000  September 30, 2016  $225,000  December 31, 2016  $225,000  March
31, 2017  $225,000  June 30, 2017  $450,000  September 30, 2017  $450,000 
December 31, 2017  $450,000  March 31, 2018  $450,000  June 30, 2018  $450,000 
September 30, 2018  $450,000  December 31, 2018  $450,000  March 31, 2019 
$450,000  June 30, 2019  $450,000  September 30, 2019  $450,000  December 31,
2019  $450,000  March 31, 2020  $450,000  Term Loan Maturity Date  $11,250,000 

 

Unless sooner paid in full, the outstanding principal balance of the Term A
Loans shall be paid in full on the Term Loan Maturity Date.

 

6.4.3           Delayed Draw Term Loans.  If the Delayed Draw Term Loans are
funded, the Delayed Draw Term Loans shall be paid in installments as follows:

 

PAYMENT DATE  INSTALLMENT AMOUNT      December 31, 2015  0.625% of the original
principal amount of the Delayed Draw Term Loans March 31, 2016  0.625% of the
original principal amount of the Delayed Draw Term Loans June 30, 2016  1.25% of
the original principal amount of the Delayed Draw Term Loans September 30, 2016 
1.25% of the original principal amount of the Delayed Draw Term Loans December
31, 2016  1.25% of the original principal amount of the Delayed Draw Term Loans

 



39

 

 

PAYMENT DATE  INSTALLMENT AMOUNT      March 31, 2017  1.25% of the original
principal amount of the Delayed Draw Term Loans June 30, 2017  2.5% of the
original principal amount of the Delayed Draw Term Loans September 30, 2017 
2.5% of the original principal amount of the Delayed Draw Term Loans December
31, 2017  2.5% of the original principal amount of the Delayed Draw Term Loans
March 31, 2018  2.5% of the original principal amount of the Delayed Draw Term
Loans June 30, 2018  2.5% of the original principal amount of the Delayed Draw
Term Loans September 30, 2018  2.5% of the original principal amount of the
Delayed Draw Term Loans December 31, 2018  2.5% of the original principal amount
of the Delayed Draw Term Loans March 31, 2019  2.5% of the original principal
amount of the Delayed Draw Term Loans June 30, 2019  2.5% of the original
principal amount of the Delayed Draw Term Loans September 30, 2019  2.5% of the
original principal amount of the Delayed Draw Term Loans December 31, 2019  2.5%
of the original principal amount of the Delayed Draw Term Loans March 31, 2020 
2.5% of the original principal amount of the Delayed Draw Term Loans Term Loan
Maturity Date  The outstanding principal amount of the Delayed Draw Term Loans

 

Unless sooner paid in full, the outstanding principal balance of the Delayed
Draw Term Loans shall be paid in full on the Term Loan Maturity Date.  

 

Section 7   MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1           Making of Payments.  All payments of principal or interest on the
Note(s), and of all fees, shall be made by Borrower to Administrative Agent in
immediately available funds at the office specified by Administrative Agent not
later than noon, Chicago time, on the date due; and funds received after that
hour shall be deemed to have been received by Administrative Agent on the
following Business Day.  Subject to Section 2.6, Administrative Agent shall
promptly remit to each Lender its share of all such payments received in
collected funds by Administrative Agent for the account of such Lender.  All
payments under Section 8.1 shall be made by Borrower directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

 



40

 

 

7.2           Application of Certain Payments.  So long as no Default  or Event
of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and
(b) voluntary and mandatory prepayments shall be applied as set forth in
Sections 6.2 and 6.3.  After the occurrence and during the continuance of a
Default or an Event of Default, all amounts collected or received by
Administrative Agent or any Lender as proceeds from the sale of, or other
realization upon, all or any part of the Collateral shall be applied as
Administrative Agent shall determine in its discretion or, in the absence of a
specific determination by Administrative Agent, as set forth in the Guaranty and
Collateral Agreement.  

 

7.3           Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

 

7.4           Setoff.  Borrower, for itself and each other Loan Party, agrees
that Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, Borrower, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, Administrative Agent and each Lender may apply to the payment of any
Obligations of Borrower and each other Loan Party hereunder, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of Borrower and
each other Loan Party then or thereafter with Administrative Agent or such
Lender.

 

7.5           Proration of Payments.  Except as provided in Section 2.6, if any
Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise), on account of (a) principal
of or interest on any Loan (but excluding (i) any payment pursuant to Section 8
or 15.6 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit in excess of its applicable Pro Rata Share
of payments and other recoveries obtained by all Lenders on account of principal
of and interest on the Loans (or such participation) then held by them, then
such Lender shall purchase from the other Lenders such participations in the
Loans (or sub-participations in Letters of Credit) held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

 

7.6           Taxes.

 

(a)          All payments made by Borrower hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense.  To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by Borrower free and clear of and without deduction
or withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

 



41

 

 

(b)          If Borrower makes any payment hereunder or under any Loan Document
in respect of which it is required by applicable law to deduct or withhold any
Taxes, (if such Taxes are Indemnified Taxes) Borrower shall increase the payment
hereunder or under any such Loan Document such that after the reduction for the
amount of such Taxes withheld (and any Taxes withheld or imposed with respect to
the additional payments required under this Section 7.6(b)), the amount paid to
the Lenders or Administrative Agent equals the amount that was payable hereunder
or under any such Loan Document without regard to this Section 7.6(b).  To the
extent Borrower withholds any Taxes on payments hereunder or under any Loan
Document, Borrower shall pay the full amount deducted to the relevant taxing
authority within the time allowed for payment under applicable law and shall
deliver to Administrative Agent within thirty (30) days after it has made
payment to such authority a receipt issued by such authority (or other evidence
reasonably satisfactory to Administrative Agent) evidencing the payment of all
amounts so required to be deducted or withheld from such payment. Borrower shall
timely pay to the relevant taxing authority in accordance with applicable law,
or at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)          If any Lender or Administrative Agent is required by law to make
any payments of any Indemnified Taxes on or in relation to any amounts received
or receivable hereunder or under any other Loan Document, or any Indemnified Tax
is assessed against a Lender or Administrative Agent with respect to amounts
received or receivable hereunder or under any other Loan Document, Borrower will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any Taxes imposed as a result of the
receipt of the payment under this Section 7.6(c).  A certificate prepared in
good faith as to the amount of such payment by such Lender or Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 

(d)          (i) To the extent permitted by applicable law, each Lender that is
not a United States person within the meaning of Code Section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to Borrower and Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN-E, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS), as applicable, certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding Tax on interest payments to be made hereunder or any
Loan.  If a Lender that is a Non-U.S. Participant is claiming a complete
exemption from withholding on interest pursuant to Code Sections 871(h) or
881(c), the Lender shall deliver (along with two accurate and complete original
signed copies of IRS Form W-8BEN-E) a certificate in form and substance
reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”).  In addition, each Lender that is a Non-U.S.
Participant  agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to
Borrower and Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN-E, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish the entitlement of such Lender
or Administrative Agent to an exemption from, or reduction in, United States
withholding Tax on interest payments to be made hereunder or any Loan.

 



42

 

 

(ii)         Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding
Tax.  To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrower and Administrative Agent
revised forms necessary to confirm or establish the entitlement to such Lender’s
or Administrative Agent’s exemption from United States backup withholding Tax.

 

(iii)        Borrower shall not be required to pay additional amounts to a
Lender under this Section 7.6 to the extent that such obligations would not have
arisen but for the failure of such Lender to comply with Section 7.6(d).

 

(iv)        Each Lender agrees to indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to Tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 7.6) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder and
which are not paid by Borrower pursuant to this Section 7.6 or as a result of
such Lender’s failure to maintain a Participant Register in accordance with
Section 15.6.2 hereof, whether or not such Taxes or related liabilities were
correctly or legally asserted.  This indemnification shall be made within thirty
(30) days from the date Administrative Agent makes written demand therefor.

 

Section 8   INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.1           Increased Costs.  (a) If, after the date hereof, the adoption of,
or any change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:  (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to
Section 4), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by any Lender; (ii) shall impose
on any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; or (iii) shall subject any Lender to any Taxes
or change the basis of taxation of any payment to any Lender, or otherwise in
respect of any Loans, Commitments, Letters of Credit or any obligations under
any Loan Document; and the result of anything described in clauses (i), (ii) and
(iii) above is to increase the cost to (or to impose a cost on) such Lender (or
any LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then within
fifteen (15) days of demand by such Lender (which demand shall be accompanied by
a statement setting forth in reasonable detail the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Administrative Agent), Borrower shall pay directly to such Lender
such additional amount as will compensate such Lender for such increased cost or
such reduction, so long as such amounts have accrued on or after the day which
is one hundred eighty (180) days prior to the date on which such Lender first
made demand therefor.

 



43

 

 

(b)          If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, within fifteen (15) days of
demand by such Lender (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Administrative Agent), Borrower shall pay to such Lender such additional amount
as will compensate such Lender or such controlling Person for such reduction so
long as such amounts have accrued on or after the day which is one hundred
eighty (180) days prior to the date on which such Lender first made demand
therefor.

 

8.2           Basis for Determining Interest Rate Inadequate or Unfair.  If:

 

(a)          Administrative Agent reasonably determines (which determination
shall be binding and conclusive on Borrower) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or

 

(b)          the Required Lenders advise Administrative Agent that the LIBOR
Rate as determined by Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding LIBOR Loans (taking
into account any amount to which such Lenders may be entitled under Section 8.1)
or that the making or funding of LIBOR Loans has become impracticable as a
result of an event occurring after the date of this Agreement which in the
opinion of such Lenders materially affects such Loans;

 



44

 

 

then Administrative Agent shall promptly notify the other parties thereof and,
so long as such circumstances shall continue, (i) no Lender shall be under any
obligation to make LIBOR Loans and (ii) on the last day of the current Interest
Period for each LIBOR Loan (or such earlier date as requested by Administrative
Agent), such Loan shall, unless then repaid in full, automatically convert to a
Base Rate Loan.

 

8.3           Changes in Law Rendering LIBOR Loans Unlawful.  If any change in,
or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund LIBOR Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make a LIBOR Loan (but shall make Base Rate Loans concurrently with the making
of LIBOR Loans by the Lenders which are not so affected, in each case in an
amount equal to the amount of LIBOR Loans which would be made by such Lender at
such time in the absence of such circumstances) and (b) on the last day of the
current Interest Period for each LIBOR Loan of such Lender (or, in any event, on
such earlier date as may be required by the relevant law, regulation or
interpretation or as required by Administrative Agent), such LIBOR Loan shall,
unless then repaid in full, automatically convert to a Base Rate Loan.  Each
Base Rate Loan made by a Lender which, but for the circumstances described in
the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain
outstanding for the period corresponding to the LIBOR Loans of which such
Affected Loan would be a part absent such circumstances.

 

8.4           Funding Losses.  Borrower hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to
Administrative Agent), Borrower will indemnify such Lender against any net loss
or expense which such Lender may sustain or incur (including any net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of Borrower to borrow, prepay, convert or
continue any Loan on a date specified therefor in a notice of borrowing,
prepayment, conversion or continuation pursuant to this Agreement.  For this
purpose, all notices to Administrative Agent pursuant to this Agreement shall be
deemed to be irrevocable.

 

8.5           Right of Lenders to Fund through Other Offices.  Each Lender may,
if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

 



45

 

 

8.6           Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of its Loans in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each LIBOR Loan during each Interest Period for
such Loan through the purchase of deposits having a maturity corresponding to
such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.

 

8.7           Mitigation of Circumstances; Replacement of Lenders.  (a) Each
Lender shall promptly notify Borrower and Administrative Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by
Borrower to pay any amount pursuant to Sections 7.6 or 8.1 or (ii) the
occurrence of any circumstances described in Sections 8.2 or 8.3 (and, if any
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
Borrower and Administrative Agent).  Without limiting the foregoing, each Lender
will designate a different funding office if such designation will avoid (or
reduce the cost to Borrower of) any event described in clause (i) or (ii) above
and such designation will not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender.

 

(b)          If Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, or any Lender
becomes a Defaulting Lender, Borrower may designate another lender which is
acceptable to Administrative Agent in its reasonable discretion and the Issuing
Lender in its reasonable discretion (such other lender being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement and any other Loan Document, and to
assume all the obligations of such Lender hereunder, and, upon such purchase and
assumption (pursuant to an Assignment Agreement), such Lender shall no longer be
a party hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to
Borrower hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

 

8.8           Conclusiveness of Statements; Survival of
Provisions.  Determinations and statements of any Lender pursuant to
Sections 8.1, 8.2, 8.3 or 8.4 shall be conclusive absent demonstrable
error.  Lenders may use reasonable averaging and attribution methods in
determining compensation under Sections 8.1 and 8.4, and the provisions of such
Sections shall survive repayment of the Obligations, cancellation of any
Note(s), expiration or termination or Cash Collateralization of the Letters of
Credit and termination of this Agreement.  For purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be adopted and
gone into effect after the date of this Agreement.

 



46

 

 

Section 9   REPRESENTATIONS AND WARRANTIES.

 

To induce Administrative Agent and the Lenders to enter into this Agreement and
to induce the Lenders to make Loans and participate in Letters of Credit
hereunder and the Issuing Lenders to issue Letters of Credit hereunder, Borrower
represents and warrants to Administrative Agent and the Lenders that:

 

9.1           Organization.  Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

 

9.2           Authorization; No Conflict.  Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by Borrower hereunder, do not and will
not (a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law, (ii) the charter,
by-laws or other organizational documents of any Loan Party or (iii) any
material agreement, material indenture, material instrument or other material
document, or any judgment, order or decree, which is binding upon any Loan Party
or any of their respective properties, or (c) require, or result in, the
creation or imposition of any Lien on any asset of any Loan Party (other than
Liens in favor of Administrative Agent created pursuant to the Collateral
Documents).

 

9.3           Validity and Binding Nature.  Each of this Agreement and each
other Loan Document to which any Loan Party is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

9.4           Financial Condition.  The audited consolidated financial
statements of Holdings and its Subsidiaries as at December 31, 2014,  and the
unaudited consolidated financial statements of Holdings and its Subsidiaries
through February 28, 2015, copies of each of which have been delivered to each
Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of Holdings
and its Subsidiaries as at such dates and the results of their operations for
the periods then ended.  

 



47

 

 

9.5           No Material Adverse Change.  Since December 31, 2014, there has
been no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

 

9.6           Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to Borrower’s knowledge, threatened in writing against
any Loan Party which could reasonably be expected to have a Material Adverse
Effect, except as set forth in Schedule 9.6.  Other than any liability incident
to such litigation or proceedings, no Loan Party has any material contingent
liabilities not listed on Schedule 9.6 or permitted by Section 11.1.

 

9.7           Ownership of Properties; Liens.  Each Loan Party owns good and, in
the case of real property,  marketable title to all of its properties and
assets, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, service marks, copyrights and the like) except
as permitted by Section 11.2.  No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens and filings for which
termination statements have been delivered to Administrative Agent.

 

9.8           Equity Ownership; Subsidiaries.  All issued and outstanding
Capital Securities of each Loan Party are duly authorized and validly issued,
fully paid, non-assessable, and (in the case of Subsidiaries of Holdings) free
and clear of all Liens other than those in favor of Administrative Agent, and
such securities were issued in all material respects in compliance with all
applicable state and federal laws concerning the issuance of
securities.  Schedule 9.8 sets forth the authorized Capital Securities of each
Loan Party as of the Closing Date.  All of the issued and outstanding Capital
Securities of Borrower are owned as set forth on Schedule 9.8 as of the Closing
Date, and all of the issued and outstanding Capital Securities of each
Wholly-Owned Subsidiary is, directly or indirectly, owned by Borrower.  As of
the Closing Date, except as set forth on Schedule 9.8, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Securities of any Loan Party.

 

9.9           Pension Plans.  (a) The Unfunded Liability of all Pension Plans
does not in the aggregate exceed 20% of the Total Plan Liability for all such
Pension Plans.  Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations.  No contribution failure under
Section 430 of the Code, Section 303 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 303(k) of ERISA, or otherwise to have a Material Adverse
Effect.  There are no pending or, to the knowledge of Borrower, threatened,
claims, actions, investigations or lawsuits against any Pension Plan, any
fiduciary of any Pension Plan, or any Loan Party or any other member of the
Controlled Group with respect to a Pension Plan or a Multiemployer Pension Plan
which could reasonably be expected to have a Material Adverse Effect.  No Loan
Party and no other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which would
subject that Person to any material liability.  Within the past five years, no
Loan Party and no other member of the Controlled Group has engaged in a
transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect.  No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

 



48

 

 

(b)          All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by Loan Parties or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; no Loan Party and no other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and no Loan Party and no other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

 

9.10         Investment Company Act.  No Loan Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

9.11         Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance with the requirements of all laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

9.12         Regulation U.  No Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

9.13         Taxes.  Each Loan Party has timely filed (taking into account any
valid extensions to file) all Tax returns and reports required by law to have
been filed by it and has paid all Taxes and governmental charges due and payable
with respect to such return, except any such Taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.  The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable.  No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).  No Loan Party is a party to any Tax sharing, Tax
indemnity or similar agreement or arrangement with any other Person.

 



49

 

 

9.14         Solvency, etc.  On the Closing Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP,
(b) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.

 

9.15         Environmental Matters.  Except as would not reasonably be expected
to have a Material Adverse Effect:

 

(a)          Each of the Facilities and all past and current operations at or
from the Facilities are in compliance with all applicable Environmental Laws,
and there is no violation of any Environmental Law with respect to the
Facilities or the Loan Party’s operations, and there are no conditions relating
to the Facilities or the Loan Party’s operations that could give rise to
liability or obligation under any applicable Environmental Laws.

 

(b)          None of the Facilities contains or has previously contained any
Hazardous Substances at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

 

(c)          Each Loan Party has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and for their reasonably anticipated future operations, and each
Loan Party is in compliance with all terms and conditions thereof.

 

(d)          No Loan Party has received or reasonably anticipates the issuance
of any written or verbal notice of, or inquiry from, or agreement with, any
federal, state or local governmental authority regarding any violation, alleged
violation, non-compliance, liability or potential liability arising under
Environmental Laws with regard to any of the Facilities or the Loan Party’s
operations, nor does any Loan Party have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(e)          Hazardous Substances have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of any
Loan Party, or arising from any Loan Party’s operations, in violation of, or in
a manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.

 



50

 

 

(f)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party is or will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to any Loan Party, the
Facilities or the Loan Party’s operations.

 

(g)          There has been no release of Hazardous Substances at or from the
Facilities, or arising from or related to the operations (including disposal) of
any Loan Party in connection with the Facilities or otherwise in connection with
the Loan Party’s operations, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

 

(h)          No Loan Party has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or that at
any time have released, leaked, disposed of or otherwise discharged Hazardous
Substances.

 

9.16         Insurance.  Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party).  Each Loan Party
and its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

 

9.17         Real Property.  Set forth on Schedule 9.17 is a complete and
accurate list, as of the Closing Date, of the address of all real property owned
or leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.

 

9.18         Information.  All information heretofore or contemporaneously
herewith furnished in writing by any Loan Party to Administrative Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to Administrative Agent or any Lender pursuant hereto
or in connection herewith will be, true and accurate in all material respects on
the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by Administrative Agent and the Lenders
that any projections and forecasts provided by Borrower are based on good faith
estimates and assumptions believed by Borrower to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

 

9.19         Intellectual Property.  Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 



51

 

 

9.20         Burdensome Obligations.  No Loan Party is a party to any agreement
or contract or subject to any restriction contained in its organizational
documents which could reasonably be expected to have a Material Adverse Effect.

 

9.21         Labor Matters.  Except as set forth on Schedule 9.21, no Loan Party
is subject to any labor or collective bargaining agreement.  There are no
existing or threatened strikes, lockouts or other labor disputes involving any
Loan Party that singly or in the aggregate could reasonably be expected to have
a Material Adverse Effect.  Hours worked by and payment made to employees of the
Loan Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

 

9.22         Anti-Terrorism Laws.  (a)  No Loan Party (and, to the knowledge of
each Loan Party, no joint venture or subsidiary thereof) is in violation in any
material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the “Anti-Terrorism Laws”), including
the United States Executive Order No. 13224 on Terrorist Financing (the
“Anti-Terrorism Order”) and the Patriot Act.

 

(a)          No Loan Party (and, to the knowledge of each Loan Party, no joint
venture or subsidiary thereof) (i) is listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (ii) is owned or
controlled by, or acting for or on behalf of, any person listed in the annex to,
or is otherwise subject to the provisions of, the Anti-Terrorism Order,
(iii) commits, threatens or conspires to commit or supports “terrorism” as
defined in the Anti-Terrorism Order or (iv) is named as a “specially designated
national and blocked person” in the most current list published by OFAC.

 

(b)          No Loan Party (and, to the knowledge of each Loan Party, no joint
venture or Affiliate thereof) (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or
otherwise engages in any transactions relating to, any property or interests in
property blocked pursuant to the Anti-Terrorism Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

9.23         No Default.  No Default or Event of Default exists or would result
from the incurrence by any Loan Party of any Debt hereunder or under any other
Loan Document.

 

9.24         Hedging Agreements.  No Loan Party is a party to, nor will it be a
party to, any Hedging Agreement other than a bona fide (not speculative)
unsecured Hedging Agreement, in form and substance reasonably acceptable to
Administrative Agent, to protect the Loan Parties against fluctuations in
interest rates and with respect to not more than $25,000 of principal in the
aggregate.

 



52

 

 

9.25         OFAC.  Each Loan Party is and will remain in compliance in all
material respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  No Loan Party and no Person who owns a
controlling interest in or otherwise controls a Loan Party (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

 

9.26         Patriot Act.  Loan Parties and each Person who owns a controlling
interest in or otherwise controls a Loan Party are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(b) the Patriot Act and (c) other federal or state laws relating to “know your
customer” and anti-money laundering rules and regulations.  No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.

 

9.27         Reserved.

 

9.28         Subordinated Debt.  The subordination provisions of the
Subordinated Debt are enforceable against the holders of the Subordinated Debt
by Administrative Agent and the Lenders.  All Obligations constitute senior Debt
entitled to the benefits of the subordination provisions contained in the
Subordinated Debt.  Borrower acknowledges that Administrative Agent and each
Lender are entering into this Agreement and are extending the Commitments and
making the Loans in reliance upon the subordination provisions of the
Subordinated Debt and this Section 9.28.

 

9.29         Holdings and SAS Holdings.  Holdings and/or SAS Holdings have not
engaged in any activities or operations other than (a) acting as a holding
company and transactions and activities reasonably incidental thereto, (b)
issuing Capital Securities and, solely with respect to Holdings,  the Colon
Debt, and (c) paying usual and customary (i) solely with respect to Holdings,
expenses related to its status as a publicly traded company, (ii) expenses
related to its board of directors, (iii) premiums for D&O insurance, (iv)
Delaware franchise Taxes, (v) expenses related to investor relations, (vi)
solely with respect to Holdings, fees and expenses related to SEC filings, and
(vii) fees and expenses paid to BDO USA, LLP for audit and tax related services,
in each case to the extent permitted pursuant to this Agreement.  Neither
Holdings nor SAS Holdings, respectively, holds any assets other than all of the
issued and outstanding Capital Securities of, with respect to Holdings, CTI,
CSPI and SAS Holdings, and with respect to SAS Holdings, Cyalume
France.  Without limiting the generality of the foregoing, neither Holdings nor
SAS Holdings shall at any time directly hold any Capital Securities of any
foreign Subsidiary, other than Cyalume France with respect to SAS Holdings.

 



53

 

 

9.30         French Subsidiary.  The activities engaged in or carried out by
Cyalume France do not fall under any of the items listed under article R.153-2
of the French monetary and financial code.  The acquisition by the Borrower,
directly or indirectly, of the shares of Cyalume France did not require, at the
time it was carried out, a prior approval of any governmental authority or
agency.  

 

Section 10 AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, Borrower
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

 

10.1         Reports, Certificates and Other Information.  Furnish to
Administrative Agent and each Lender:  

 

10.1.1           Annual Report.  Promptly when available and in any event within
one hundred five (105) days after the close of each Fiscal Year: (a) a copy of
the annual audit report of Holdings and its Subsidiaries for such Fiscal Year,
including therein consolidated balance sheets and statements of earnings and
cash flows of Holdings and its Subsidiaries as at the end of such Fiscal
Year,  certified without adverse reference to going concern value and without
qualification by independent auditors of recognized standing selected by
Borrower and reasonably acceptable to Administrative Agent (Administrative Agent
acknowledges and agrees that, as of the Closing Date, BDO USA, LLP is an
accounting firm acceptable to Administrative Agent), together with a comparison
with the budget for such Fiscal Year and a comparison with the previous Fiscal
Year; and (b) a consolidating balance sheet of Holdings and its Subsidiaries as
of the end of such Fiscal Year and consolidating statement of earnings and cash
flows for Holdings and its Subsidiaries for such Fiscal Year, certified by a
Senior Officer of Borrower.

 

10.1.2           Interim Reports.  (a)  Promptly when available and in any event
within forty-five (45) days after the end of each Fiscal Quarter, consolidated
and consolidating balance sheets of Holdings and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated and consolidating statements
of earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of Borrower; and (b) promptly
when available and in any event within thirty (30) days after the end of each
month, consolidated and consolidating balance sheets of Holdings and its
Subsidiaries as of the end of such month, together with consolidated and
consolidating statements of earnings and a consolidated statement of cash flows
for such month and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such month, together with a comparison with
the corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year, certified by a Senior Officer
of Borrower.

 



54

 

 

10.1.3           Compliance Certificates.  Contemporaneously with the furnishing
of a copy of each annual audit report pursuant to Section 10.1.1 and each set of
annual, quarterly, and monthly statements pursuant to Section 10.1.2, a duly
completed compliance certificate in the form of Exhibit B, with appropriate
insertions, dated the date of such annual report or such statements and signed
by a Senior Officer of Borrower, containing (i) a computation of each of the
financial ratios and restrictions set forth in Section 11.14 and to the effect
that such officer has not become aware of any Default or Event of Default that
has occurred and is continuing or, if there is any such event, describing it and
the steps, if any, being taken to cure it and (ii) a written statement of
Borrower’s management setting forth a discussion of Holdings’ and its
Subsidiaries’ financial condition, changes in financial condition and results of
operations.

 

10.1.4           Reports to the SEC and to Shareholders.  Promptly upon the
filing or sending thereof, copies of all regular, periodic or special reports of
any Loan Party filed with the SEC; copies of all registration statements of any
Loan Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

 

10.1.5           Notice of Default, Litigation and ERISA Matters.  Promptly (and
in no event later than three (3) Business Days) upon becoming aware of any of
the following, written notice describing the same and the steps being taken by
Borrower or the Subsidiary affected thereby with respect thereto:

 

(a)          the occurrence of a Default or an Event of Default;

 

(b)          any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to Administrative Agent which
has been instituted or, to the knowledge of Borrower, is threatened in writing
against any Loan Party or to which any of the properties of any thereof is
subject which might reasonably be expected to have a Material Adverse Effect;

 

(c)          the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan, or the failure of any member
of the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 303(k) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that any Loan Party
furnish a bond or other security to the PBGC or such Pension Plan, or the
occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of any Loan
Party with respect to any post-retirement welfare benefit plan of any Loan Party
or another member of the Controlled Group, or any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of an excise Tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;

 



55

 

 

(d)          any cancellation or material change in any insurance maintained by
any Loan Party; or

 

(e)          any other event which might reasonably be expected to have a
Material Adverse Effect (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation).

 

10.1.6           Borrowing Base Certificates; Accounts Receivable and Inventory
Reports.  Within fifteen (15) days of the end of each month, (a) a Borrowing
Base Certificate dated as of the end of such month and executed by a Senior
Officer of Borrower on behalf of Borrower (provided that (i) Borrower may
deliver a Borrowing Base Certificate more frequently if it chooses and (ii) at
any time an Event of Default exists, Administrative Agent may require Borrower
to deliver Borrowing Base Certificates more frequently) and (b) reports in form
and detail reasonably satisfactory to Administrative Agent and certified by a
Senior Officer of the Borrower Representative as being accurate and complete (i)
listing all Inventory and accounts receivable of Borrower as of such day, which
shall include the amount and age of each such account receivable, showing
separately those which are more than 30, 60, 90, and 120 days old and a
description of all Liens, set-offs, defenses and counterclaims with respect
thereto, together with a reconciliation of such schedule with the schedule
delivered to Administrative Agent pursuant to this clause for the immediately
preceding month and such other information as Administrative Agent may
reasonably request, and (ii) listing all accounts payable of Borrower as of each
such day which shall include the amount and age of each such account payable and
such other information as Administrative Agent may reasonably request.  

 

10.1.7           Management Reports.  Promptly (and in no event later than five
(5) Business Days) upon receipt thereof, copies of all detailed financial and
management reports submitted to Holdings or its Subsidiaries by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of Holdings and its Subsidiaries.

 

10.1.8           Projections.  As soon as practicable, and in any event not
later than the first Business Day of each Fiscal Year, financial projections for
Holdings and its Subsidiaries for such Fiscal Year (including a business plan,
monthly operating and cash flow budgets and a capital expenditures budget)
prepared in a manner consistent with the projections delivered by Borrower to
the Administrative Agent prior to the Closing Date or otherwise in a manner
reasonably satisfactory to Administrative Agent, accompanied by a certificate of
a Senior Officer of Borrower Representative on behalf of Borrower to the effect
that (i) such projections were prepared by Borrower in good faith, (ii) Borrower
has a reasonable basis for the assumptions contained in such projections,
(iii) such projections have been prepared in accordance with such assumptions,
and (iv) Holdings’ board of directors (or similar governing body) have approved
such projections.  

 



56

 

 

10.1.9           Subordinated Debt Notices.  Promptly (and in no event later
than three (3) Business Days) following receipt, copies of any notices
(including notices of default or acceleration) received from any holder or
trustee of, under or with respect to any Subordinated Debt.

 

10.1.10         Updated Schedule.  Contemporaneously with the furnishing of each
annual audit report pursuant to Section 10.1.1, an updated version of
Schedule 9.17 showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the other
notice and delivery requirements set forth herein).

 

10.1.11         Other Information.  Promptly from time to time, such other
information (including, without limitation, business or financial data, reports,
appraisals and projections) concerning the Loan Parties, their properties or
business, as Administrative Agent may reasonably request.

 

10.2         Books, Records and Inspections.  Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; keep, and cause each other Loan Party to keep, its books and records in an
electronic medium; permit, and cause each other Loan Party to permit,
Administrative Agent or any representative or agent thereof to inspect the
properties and operations of the Loan Parties at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists);
and permit, and cause each other Loan Party to permit, at any reasonable time
and with reasonable notice (or at any time without notice if an Event of Default
exists), Administrative Agent or any representative or agent thereof to visit
any or all of its offices, to discuss its financial matters with its officers
and its independent auditors (and Borrower hereby authorizes such independent
auditors to discuss such financial matters with any Lender or Administrative
Agent or any representative or agent thereof), and to examine (and, at the
expense of the Loan Parties, photocopy extracts from) any of its books or other
records; and permit, and cause each other Loan Party to permit, Administrative
Agent and its representatives and agents to inspect the Inventory and other
tangible assets of the Loan Parties, to perform appraisals of the equipment of
the Loan Parties, and to inspect, audit, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and any
other collateral.  All such inspections or audits by Administrative Agent shall
be at Borrower’s expense; provided, however, that so long as no Default or Event
of Default exists, Borrower shall not be required to reimburse Administrative
Agent for inspections more frequently than twice each Fiscal Year or an
appraisal or audit more frequently than once each Fiscal Year.  Any Lender may
accompany Administrative Agent or its representatives or agents in connection
with any inspection or visit at Lender’s expense (except at Borrower’s expense
during the existence of an Event of Default).

 



57

 

 

10.3         Maintenance of Property; Insurance.  (a) Keep, and cause each other
Loan Party to keep, all property useful and necessary in the business of the
Loan Parties in good working order and condition, ordinary wear and tear
excepted.

 

(b)          Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated (including, without
limitation, business interruption insurance in an amount not less than
$2,750,000), but which shall insure against all risks and liabilities of the
type identified on Schedule 9.16 and shall have insured amounts no less than,
and deductibles no higher than, those set forth on such schedule; and, upon
request of Administrative Agent or any Lender, furnish to Administrative Agent
or such Lender original or electronic copies of policies evidencing such
insurance, and a certificate setting forth in reasonable detail the nature and
extent of all insurance maintained by the Loan Parties.  Borrower shall cause
each issuer of an insurance policy to provide Administrative Agent with an
endorsement (i) showing Administrative Agent as loss payee with respect to each
policy of property or casualty insurance and naming Administrative Agent as an
additional insured with respect to each policy of liability insurance,
(ii) providing that thirty (30) days’ notice will be given to Administrative
Agent prior to any cancellation of, material reduction or change in coverage
provided by or other material modification to such policy and (iii) reasonably
acceptable in all other respects to Administrative Agent.  Borrower shall, and
shall cause each other Loan Party to, execute and deliver to Administrative
Agent a collateral assignment, in form and substance reasonably satisfactory to
Administrative Agent, of each business interruption insurance policy maintained
by any Loan Party.

 

(c)          If either Dale Baker or Zivi Nedivi cease to remain employees,
officers or directors of Borrower, maintain (within sixty (60) days of the date
such Person ceases to remain an employee, officer or director), a key man life
insurance policy on the remaining Person in the amount of $4,500,000.  In the
event a key man life insurance policy is required pursuant to this subsection
(c), Borrower shall deliver to Administrative Agent a collateral assignment, in
form and substance reasonably satisfactory to Administrative Agent, of such key
man life insurance policy.

 

(d)          UNLESS BORROWER PROVIDES ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, AFTER WRITTEN NOTICE TO THE
BORROWER (EXCEPT THAT SUCH NOTICE SHALL NOT BE REQUIRED DURING THE EXISTENCE OF
A DEFAULT OR EVENT OF DEFAULT), ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE AT
BORROWER’S EXPENSE TO PROTECT ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS
IN THE COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY’S
INTERESTS.  THE COVERAGE THAT ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY
CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION WITH THE
COLLATERAL.  BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY ADMINISTRATIVE
AGENT, BUT ONLY AFTER PROVIDING ADMINISTRATIVE AGENT WITH EVIDENCE THAT LOAN
PARTIES HAVE OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF
ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, BORROWER WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING
HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE
INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

 



58

 

 

10.4         Compliance with Laws; Payment of Taxes and
Liabilities.  (a)  Comply, and cause each other Loan Party to comply, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by OFAC,
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, (c) without limiting clause (a) above, comply, and cause each
other Loan Party to comply, with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations and (d) pay, and cause each other
Loan Party to pay, prior to delinquency, all taxes and other governmental
charges against it or any of its property, as well as claims of any kind which,
if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require any Loan Party to pay any such Tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of the collateral to satisfy such claim.

 

10.5         Maintenance of Existence, etc.  Maintain and preserve, and (subject
to Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

 

10.6         Use of Proceeds.  Use the proceeds of the Loans (other than the
Delayed Draw Term Loans) and the Letters of Credit solely to repay the Debt to
be Repaid, for working capital purposes, for Capital Expenditures and for other
general business purposes; use the proceeds of the Delayed Draw Term Loans
solely to make the Omniglow Settlement Payment; and not use or permit any
proceeds of any Loan to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of “purchasing or carrying” any
Margin Stock.

 



59

 

 

10.7         Employee Benefit Plans.

 

(a)          Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

 

(b)          Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c)          Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.8         Environmental Matters.  (a) If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
of the Facilities or any other assets of any Loan Party, Borrower shall, or
shall cause the applicable Loan Party to, cause the prompt containment and
removal of such Hazardous Substances and the remediation of such real property
or other assets as necessary to comply with all Environmental Laws and to
preserve the value of such real property or other assets.  Without limiting the
generality of the foregoing, Borrower shall, and shall cause each other Loan
Party to, comply with any Federal or state judicial or administrative order
requiring the performance at any of the Facilities of any Loan Party of
activities in response to the release or threatened release of a Hazardous
Substance.  To the extent that the transportation, handling, storage,
generation, treatment or disposal of Hazardous Substances is permitted by this
Agreement, Borrower shall, and shall cause each other Loan Party to comply with
Environmental Laws in all such activities and to dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.  

 

(b)          Borrower shall comply in all material respects with the
requirements of all federal, state, and local Environmental Laws applicable to
the Loan Parties or the Facilities; notify the Administrative Agent promptly in
the event of any spill, release or disposal of Hazardous Substances on, or
hazardous waste pollution or contamination affecting, the Facilities in material
violation of applicable Environmental Laws of which a Loan Party has actual
knowledge; forward to the Administrative Agent promptly any written notices
relating to such matters received from any Governmental Authority; and pay when
due any fine or assessment against the Facilities arising under Environmental
Laws, provided, that the Loan Parties shall not be required to pay any such fine
or assessment so long as the validity thereof shall be diligently contested in
good faith by appropriate proceedings and they shall have set aside on their
books reasonable reserves (in accordance with GAAP) with respect to any such
fine or assessment so contested; and provided further that, in any event,
payment of any such fine or assessment shall be made before any of the
Facilities shall be subjected to a Lien or be seized or sold in satisfaction
thereof.

 



60

 

 

(c)          Borrower shall promptly notify the Administrative Agent upon
becoming aware of any fact or change in circumstances that would be expected to
cause any of the representations and warranties contained in Section 9.15 to
cease to be true in all material respects for any time before the Closing Date.

 

10.9         Further Assurances.  Take, and cause each other Loan Party to take,
such actions as are necessary or as Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by a first priority perfected
Lien in favor of Administrative Agent (subject to Permitted Liens) on
substantially all of the assets of Borrower and each Loan Party (other than a
foreign Subsidiary that is a CFC) (as well as all Capital Securities of each
domestic Subsidiary, all Capital Securities of each first-tier foreign
Subsidiary that is not a CFC, and with respect to any first-tier foreign
Subsidiary that is a CFC, 100% of all non-voting Capital Securities and 65% of
all voting Capital Securities) and guaranteed by each Loan Party (including
immediately upon the acquisition or creation thereof (or such longer period as
the Administrative Agent may provide in its sole discretion), any Subsidiary
acquired or created after the Closing Date other than a foreign Subsidiary that
is a CFC), in each case as Administrative Agent may determine, including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements, opinions of counsel and other
documents, in each case in form and substance reasonably satisfactory to
Administrative Agent, and the filing or recording of any of the foregoing,
(b) the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession, and (c) with respect to any real
property acquired by any Loan Party (other than a foreign Subsidiary that is a
CFC) after the Closing Date, the delivery within thirty (30) days after the date
such real property was acquired (or such longer period as the Administrative
Agent may provide in its sole discretion) of each of the Real Estate Documents
with respect to such real property.  

 

10.10         Accounts.  Unless Administrative Agent otherwise consents in
writing, in order to facilitate Administrative Agent’s and the Lenders’
maintenance and monitoring of their security interests in the Collateral,
maintain all of their deposit accounts and securities accounts (a) with a Lender
within sixty (60) days after the Closing Date, provided, that each deposit
account or securities account of a Loan Party shall at all times be maintained
with an institution that has entered into a control agreement with
Administrative Agent and the applicable Loan Party granting “control” (as
defined in the UCC) of such accounts to Administrative Agent and otherwise in
form and substance reasonably satisfactory to Administrative Agent, and (b) in a
structure reasonably acceptable to Administrative Agent.

 

10.11         Reserved.  

 

10.12         Post Closing Covenants.  Borrower shall satisfy the requirements
and/or provide to the Administrative Agent each of the documents, instruments,
agreements and information set forth on Schedule 10.12, in form and substance
acceptable to the Administrative Agent, on or before the date specified for such
requirement in such Schedule or such later date to be determined by the
Administrative Agent in its sole discretion, each of which shall be completed or
provided in form and substance satisfactory to the Administrative Agent.

 



61

 

 

10.13         Holdings.  Holdings shall not, directly or indirectly, (i) enter
into any agreement (including any agreement for incurrence or assumption of
Debt, any purchase, sale, lease or exchange of any property or the rendering of
any service), between itself and any other Person, other than the Loan Documents
to which it is a party (collectively, the “Holdings Documents”), (ii) engage in
any business or operations or conduct any activity (including the making of any
Investment or payment) or transfer any of its assets, other than the making of
Investments in Borrower existing on the date hereof, the performance of its
obligations under the Holdings Documents in accordance with the terms thereof
and the performance of ministerial activities (including, without limitation,
the activities conducted on the Closing Date that are permitted by Section 9.29)
and the payment of taxes and administrative fees or (iii) consolidate or merge
with or into any other Person.  Holdings shall preserve, renew and keep in full
force and effect its existence.  Holdings shall not own any assets other than
all of the issued and outstanding Capital Securities of CTI, CSPI and SAS
Holdings.  Without limiting the generality of the foregoing, Holdings shall not
at any time directly hold any Capital Securities of any foreign Subsidiary.

 

Section 11 NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

 

11.1         Debt.  Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:

 

(a)          Obligations under this Agreement and the other Loan Documents;

 

(b)          Debt secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $125,000;

 

(c)          Debt of Borrower to any domestic Wholly-Owned Subsidiary or Debt of
any domestic Wholly-Owned Subsidiary to Borrower or another domestic
Wholly-Owned Subsidiary; provided that unless waived by the Administrative
Agent, such Debt shall be evidenced by a demand note in form and substance
reasonably satisfactory to Administrative Agent and pledged and delivered to
Administrative Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations of Borrower hereunder in a manner
reasonably satisfactory to Administrative Agent;

 

(d)          unsecured Hedging Obligations approved by Administrative Agent and
incurred in favor of a Lender or an Affiliate thereof for bona fide hedging
purposes and not for speculation;

 



62

 

 

(e)          Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;

 

(f)          the Debt to be Repaid (so long as such Debt is repaid on the
Closing Date with the proceeds of the initial Loans hereunder);

 

(g)          Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 11.5;

 

(h)          the Colon Debt: provided, however, that (i) such Debt shall at all
times be subordinated to the Obligations on the terms and conditions set forth
in the documentation evidencing such Debt, (ii) the aggregate outstanding
principal amount of such Debt shall not at any time exceed $752,500, and (iii)
such Debt shall at all times be unsecured;

 

(i)          guarantees by a Borrower of the obligations of any other Borrower
arising pursuant to a lease or license by such Borrower of real or personal
property in the ordinary course of the business of such Borrower, provided that
such lease or license is not otherwise prohibited under the Loan Documents;

 

(j)          Debt in respect of appeal, bid, performance or surety or similar
bonds issued for the account of any Borrower in the ordinary course of business
(in each case other than for an obligation for money borrowed), in an aggregate
outstanding amount not at any time exceeding $100,000;

 

(k)          Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, that, such Debt is
extinguished within two (2) Business Days of its incurrence;

 

(l)          other unsecured Debt in an aggregate outstanding amount not at any
time exceeding $100,000;

 

(m)          Debt owing by Cyalume France to HSBC France in the maximum
aggregate outstanding principal amount not to exceed EUR 200,000 pursuant to an
unlimited duration overdraft (découvert à durée indéterminée) renewable each
year; provided, however, that none of the other Loan Parties are liable or
obligated with respect to such Debt; and

 

(n)          Debt owing by Cyalume France to Banque Palatine (i) in the maximum
aggregate outstanding principal amount not to exceed EUR 200,000 pursuant to an
unlimited duration overdraft facility (facilité de caisse à durée indéterminée)
and (ii) in the maximum aggregate principal amount not to exceed EUR 350,000
pursuant to a MCNE facility (mobilisation des créances nées sur l’étranger)
either by way of a facility secured by an assignment by way of guarantee of
receivables or by a sale on discount of receivables; provided, however, that
none of the other Loan Parties are liable or obligated with respect to such
Debt.

 



63

 

 

11.2         Liens.  Not, and not permit any other Loan Party to, create or
permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:

 

(a)          Liens for Taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;

 

(b)          Liens arising in the ordinary course of business (such as (i) Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

 

(c)          Liens described on Schedule 11.2 as of the Closing Date;

 

(d)          subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), and (ii) Liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within twenty (20) days of the acquisition thereof and
attaches solely to the property so acquired;

 

(e)          attachments, appeal bonds, judgments and other similar Liens for
sums not exceeding $150,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(f)          easements, rights of way, restrictions, minor defects or
irregularities in title that are disclosed by current ALTA/ASCM surveys, and
other similar Liens, in each case solely affecting real property, none of which,
individually or collectively, (i) interfere in any material respect with the
ordinary conduct of the business of any Loan Party; or  (ii) materially or
adversely affect the value of the real property owned by any Loan Party;

 

(g)          Liens arising under the Loan Documents;

 

(h)          customary set off rights against depository accounts permitted
hereunder in favor of banks at which a Loan Party maintains such depository
accounts, which set off rights only secure the obligations of such Loan Party to
pay ordinary course fees and bank charges;

 



64

 

 

(i)          Liens consisting of precautionary filings of UCC financing
statements filed with respect to Operating Leases permitted hereunder and any
interest of title of a lessor under any Operating Lease permitted hereunder; and

 

(j)          Liens securing the Debt described in Section 11.1(n) hereof granted
by Cyalume France to Banque Palatine solely on its receivables, provided,
however, that none of the assets of the other Loan Parties secure such Debt.

 

Notwithstanding anything contained herein to the contrary, no Loan Party shall
create or permit to exist any Lien on (x) any real or personal properties,
assets or rights of whatsoever nature (whether now owned or hereafter acquired)
of any foreign Subsidiary, or (y) any Capital Securities issued by any foreign
Subsidiary (other than Liens arising under the Loan Documents).

 

11.3         Operating Leases.  Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) to exceed $1,000,000 in any Fiscal Year.

 

11.4         Restricted Payments.  Not, and not permit any other Loan Party to,
(a) make any distribution to any holders of its Capital Securities (other than
dividends or distributions payable solely in the Capital Securities of the
Person making such dividend or distribution), (b) purchase or redeem any of its
Capital Securities, (c) pay any management fees, transaction-based fees or
similar fees to any of its equity holders or any Affiliate thereof, (d) make any
redemption, prepayment (whether mandatory or optional), defeasance, repurchase
or any other payment in respect of any Subordinated Debt except (i) as otherwise
expressly permitted by the terms of a Subordination Agreement or (ii) regularly
scheduled payments, on a non-default, non-accelerated basis, of the Colon Debt,
(e) pay any cash bonuses to Zivi Nedivi or Dale Baker earned in Fiscal Year 2015
except for cash bonuses in an aggregate amount not to exceed $1,200,000, for so
long as (i) there exists no Default or Event of Default both before and after
making such payment and (ii) Minimum Liquidity is equal to or greater than
$750,000 both before and after making such payment, provided, that in the event
that any cash bonus payment is not permitted to be paid as a result of any Loan
Party’s failure to comply with clauses (i) and (ii) above, such payment may be
paid immediately upon compliance (for the avoidance of doubt, the foregoing
restrictions shall not apply to any cash bonuses to Zivi Nedivi and/or Dale
Baker earned any time after Fiscal Year 2015), or (f) set aside funds for any of
the foregoing.  

 

11.5         Mergers, Consolidations, Sales.  Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, (b) sell, transfer,
dispose of, convey or lease any of its assets or Capital Securities (including
the sale of Capital Securities of any Subsidiary) except for Excluded Asset
Dispositions and the issuance of shares of Holdings, or (c) sell or assign with
or without recourse any receivables, except for (i) upon at least five (5)
Business Days prior written notice to Administrative Agent, any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
domestic Wholly-Owned Subsidiary into Borrower or into any other domestic
Wholly-Owned Subsidiary; and (ii) any such purchase or other acquisition by
Borrower or any domestic Wholly-Owned Subsidiary of the assets or Capital
Securities of any domestic Wholly-Owned Subsidiary.

 



65

 

 

11.6         Modification of Organizational Documents.  Not permit the charter,
by-laws or other organizational documents of any Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; not change, or allow any Loan Party to
change, its state of formation or its organizational form.

 

11.7         Transactions with Affiliates.  Except as set forth on
Schedule 11.7, not, and not permit any other Loan Party to, enter into, or
cause, suffer or permit to exist any transaction, arrangement or contract with
any of its other Affiliates (other than the Loan Parties) which is on terms
which are less favorable than are obtainable from any Person which is not one of
its Affiliates.

 

11.8         Unconditional Purchase Obligations.  Not, and not permit any other
Loan Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

 

11.9         Inconsistent Agreements.  Not, and not permit any other Loan Party
to, enter into any agreement containing any provision which would (a) be
violated or breached by any borrowing by Borrower hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting to Administrative
Agent and the Lenders, a Lien on any of its assets or (c) create or permit to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (i) pay dividends or make other distributions to Borrower or any
other Subsidiary, or pay any Debt owed to Borrower or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party, other than (a) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (b) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (c) customary provisions in
leases and other contracts restricting the assignment thereof.

 

11.10         Business Activities; Issuance of Equity.  Not, and not permit any
other Loan Party to, engage in any line of business other than the businesses
engaged in on the date hereof and businesses reasonably related thereto.  Not,
and not permit any other Loan Party to, issue any Capital Securities other than
(a) any issuance of shares of Holdings or (b) any issuance by a Subsidiary to
Borrower or another Wholly-Owned Subsidiary in accordance with Section 11.4.

 

11.11         Investments.  Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:

 

(a)          contributions by Borrower to the capital of any domestic
Wholly-Owned Subsidiary in existence on the Closing Date, or by any Subsidiary
to the capital of any other domestic Wholly-Owned Subsidiary in existence on the
Closing Date, so long as the recipient of any such capital contribution has
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its Capital Securities and substantially all of its real and personal property,
in each case in accordance with Section 10.9;

 



66

 

 

(b)          Investments constituting Debt permitted by Section 11.1;

 

(c)          Contingent Liabilities constituting Debt permitted by Section 11.1
or Liens permitted by Section 11.2;

 

(d)          Cash Equivalent Investments;

 

(e)          Subject to Section 10.10, bank deposits in the ordinary course of
business;

 

(f)          Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Account Debtors;

 

(g)          Investments listed on Schedule 11.11 as of the Closing Date;

 

(h)          loans and advances to employees in the ordinary course of business
not to exceed $100,000 in the aggregate at any time outstanding;

 

(i)          Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Account Debtors; and

 

(j)          other Investments not exceeding $50,000 at any one time
outstanding;

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b) or
(c) shall be permitted to be made if, immediately before or after giving effect
thereto, any Default or Event of Default exists.

 

11.12         Restriction of Amendments to Certain Documents.  Not amend or
otherwise modify, or waive any rights under any provisions of (a) any
Subordinated Debt (except to the extent permitted under the related
Subordination Agreement), (b) the Colon Settlement Agreement, or (c) the
Omniglow Settlement Agreement.

 

11.13         Fiscal Year.  Not change its Fiscal Year.

 



67

 

 

11.14         Financial Covenants.

 

11.14.1         Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than the applicable ratio
set forth below for such Computation Period:

 

Computation
Period Ending  Fixed Charge
Coverage Ratio      05/31/15  1.25 to 1.00 06/30/15  1.25 to 1.00 07/31/15  1.25
to 1.00 08/31/15  1.25 to 1.00 09/30/15  1.25 to 1.00 10/31/15  1.25 to 1.00
11/30/15  1.25 to 1.00 12/31/15  1.25 to 1.00 01/31/16  1.25 to 1.00 02/29/16 
1.25 to 1.00 03/31/16  1.25 to 1.00 04/30/16  1.25 to 1.00 05/31/16  1.25 to
1.00 06/30/16  1.25 to 1.00 07/31/16  1.25 to 1.00 08/31/16  1.25 to 1.00
09/30/16  1.25 to 1.00 10/31/16  1.25 to 1.00 11/30/16  1.25 to 1.00 12/31/16 
1.25 to 1.00 03/31/17 and the last day of each Fiscal Quarter thereafter  1.25
to 1.00

 

11.14.2         Reserved.

 

11.14.3         Senior Debt to EBITDA Ratio.  Not permit the Senior Debt to
EBITDA Ratio as of the last day of any Computation Period to exceed the
applicable ratio set forth below for such Computation Period:

 

Computation
Period Ending  Senior Debt
to EBITDA Ratio      05/31/15  4.50 to 1.00 06/30/15  4.25 to 1.00 07/31/15 
4.00 to 1.00 08/31/15  4.00 to 1.00 09/30/15  3.75 to 1.00

 



68

 

 

Computation
Period Ending  Senior Debt
to EBITDA Ratio      10/31/15  3.50 to 1.00 11/30/15  3.50 to 1.00 12/31/15 
3.50 to 1.00 01/31/16  3.50 to 1.00 02/29/16  3.50 to 1.00 03/31/16  3.50 to
1.00 04/30/16  3.50 to 1.00 05/31/16  3.50 to 1.00 06/30/16  3.25 to 1.00
07/31/16  3.25 to 1.00 08/31/16  3.25 to 1.00 09/30/16  3.00 to 1.00 10/31/16 
3.00 to 1.00 11/30/16  3.00 to 1.00 12/31/16  2.75 to 1.00 03/31/17  2.50 to
1.00 06/30/17  2.25 to 1.00 09/30/17  2.00 to 1.00 12/31/17  2.00 to 1.00
03/31/18  1.75 to 1.00 06/30/18  1.75 to 1.00 09/30/18  1.75 to 1.00 12/31/18 
1.75 to 1.00 03/31/19  1.50 to 1.00 06/30/19  1.50 to 1.00 09/30/19  1.50 to
1.00 12/31/19 and the last day of each Fiscal Quarter thereafter  1.50 to 1.00

 

11.14.4         Capital Expenditures.  Not permit the aggregate amount of all
Capital Expenditures made by the Loan Parties in any Fiscal Year to exceed the
following amounts:

 

Fiscal Year Ending  Capital Expenditures        12/31/15  $1,250,000  12/31/16 
$1,400,000  12/31/17 and the last day of each Fiscal Year thereafter 
$1,500,000 

 

11.14.5         EBITDA.  Not permit EBITDA for any Computation Period to be less
than the applicable amount set forth below for such Computation Period:

 



69

 

 

Computation
Period Ending  EBITDA  05/31/15  $4,750,000  06/30/15  $5,000,000  07/31/15 
$5,250,000  08/31/15  $5,250,000  09/30/15  $5,250,000  10/31/15  $5,250,000 
11/30/15  $5,250,000  12/31/15  $5,250,000  01/31/16  $5,500,000  02/29/16 
$5,500,000  03/31/16  $5,500,000  04/30/16  $5,750,000  05/31/16  $5,750,000 
06/30/16  $5,750,000  07/31/16  $5,750,000  08/31/16  $5,750,000  09/30/16 
$5,750,000  10/31/16  $6,000,000  11/30/16  $6,000,000  12/31/16  $6,000,000 
03/31/17  $6,250,000  06/30/17  $6,500,000  09/30/17  $6,750,000  12/31/17 
$6,750,000  03/31/18  $6,750,000  06/30/18  $6,750,000  09/30/18 and the last
day of each Fiscal Quarter thereafter  $7,000,000 

 

11.15         Cancellation of Debt.  Not, and not permit any other Loan Party
to, cancel any claim or debt owing to it, except for reasonable consideration or
in the ordinary course of business, and except for the cancellation of debts or
claims not to exceed $100,000 in any Fiscal Year.

 

11.16         Transfer to Foreign Subsidiaries.  Not, and not permit any of the
Loan Parties to, sell, transfer, assign (by operation of law or otherwise),
distribute, loan, advance, invest or otherwise dispose of, any money, assets or
property in or to any foreign Subsidiary, except for (i) not greater than
$200,000 in the aggregate (such amount to be increased in the sole discretion of
the Administrative Agent) in cash per twelve month period to Cyalume France and
(ii) sales of inventory to Cyalume France on arm’s-length terms, in the ordinary
course of business and consistent with past practice.

 



70

 

 

11.17         Compliance with Laws.  Not, and not permit any of the Loan
Parties, to fail to comply with the laws, regulations and executive orders
referred to in Sections 9.25 and 9.26.

 

11.18         French Accounts.  Not, and not permit any of the Loan Parties to,
maintain more than $500,000 in the aggregate at any time in foreign deposit
accounts or foreign securities accounts.  

 

11.19         French Subsidiary.  Not permit Cyalume France to engage in or
carry out any activities that fall under any of the items listed under article
R.153-2 of the French monetary and financial code.  

 

Section 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans and of the Issuing Lenders to
issue Letters of Credit is subject to the following conditions precedent:

 

12.1         Initial Credit Extension.  The obligation of the Lenders to make
the initial Loans and the obligation of the Issuing Lenders to issue their
initial Letters of Credit (whichever first occurs) is, in addition to the
conditions precedent specified in Section 12.2, subject to the conditions
precedent that (a) all Debt to be Repaid has been (or concurrently with the
initial borrowing will be) paid in full, and that all agreements and instruments
governing the Debt to be Repaid and that all Liens securing such Debt to be
Repaid have been (or concurrently with the initial borrowing will be)
terminated; (b) Borrower’s aggregate amount of Subordinated Debt is not greater
than $752,500; and (c) Administrative Agent shall have received all of the
following, each duly executed and dated the Closing Date (or such earlier date
as shall be reasonably satisfactory to Administrative Agent), in form and
substance reasonably satisfactory to Administrative Agent (and the date on which
all such conditions precedent have been satisfied or waived in writing by
Administrative Agent and the Lenders is called the “Closing Date”):

 

12.1.1           Agreement, Notes and other Loan Documents.  This Agreement and,
to the extent requested by any Lender, a Note made payable to such Lender, and
all other Loan Documents.

 

12.1.2           Authorization Documents.  For each Loan Party, such Person’s
(a) charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by Administrative
Agent; (c) bylaws (or similar governing document); (d) resolutions of its board
of directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that Administrative Agent and each Lender may conclusively rely on
each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

 

12.1.3           Consents, etc.  Certified copies of all documents evidencing
any necessary corporate or partnership action, consents and governmental
approvals (if any) required for the execution, delivery and performance by the
Loan Parties of the documents referred to in this Section 12.

 

71

 

 

12.1.4           Letter of Direction. A letter of direction containing funds
flow information with respect to the proceeds of the Loans on the Closing Date.

 

12.1.5           Guaranty and Collateral Agreement. A counterpart of the
Guaranty and Collateral Agreement executed by each Loan Party, together with all
instruments, transfer powers and other items required to be delivered in
connection therewith.

 

12.1.6           Perfection Certificate. A Perfection Certificate completed and
executed by each Loan Party.

 

12.1.7           Colon Debt.

 

(a)          Certified copy of the promissory note evidencing the Colon Debt.

 

12.1.8           Collateral Access Agreements.

 

(a)          In the case of any leased real property, a Collateral Access
Agreement from the landlord of such property waiving any landlord’s Lien in
respect of personal property kept at the premises subject to such lease.

 

(b)          A Collateral Access Agreement with respect to each bailee with
which Borrower or any Subsidiary keeps Inventory or other assets that are
required under the Guaranty and Collateral Agreement to be delivered on the
Closing Date.

 

12.1.9           Control Agreements. All deposit account control agreements and
securities account control agreements that are required under the Guaranty and
Collateral Agreement to be delivered on the Closing Date.

 

12.1.10         Opinions of Counsel. Opinions of counsel for each Loan Party,
including local counsel reasonably requested by Administrative Agent.

 

12.1.11         Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

 

12.1.12         Payment of Fees. Evidence of payment by Borrower of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date (including, without limitation, fees under the Agent Fee Letter),
together with all Attorney Costs of Administrative Agent to the extent invoiced
prior to the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute Administrative Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by Administrative Agent through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between Borrower and Administrative Agent).

 

72

 

 

12.1.13         Solvency Certificate. A Solvency Certificate executed by a
Senior Officer of Borrower.

 

12.1.14         Pro Forma. A consolidated pro forma balance sheet of Borrower as
at the Closing Date, adjusted to give effect to the consummation of the
financings contemplated hereby as if such transactions had occurred on such
date, consistent in all material respects with the sources and uses of cash as
previously described to the Lenders and the forecasts previously provided to the
Lenders.

 

12.1.15         Environmental Reports. Environmental site assessment reports
requested by Administrative Agent.

 

12.1.16         Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as
Administrative Agent may reasonably request.

 

12.1.17         Filings, Registrations and Recordings. Administrative Agent
shall have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by Administrative Agent to be filed, registered or recorded in order
to create in favor of Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the collateral described therein, prior to any other Liens
(subject only to Liens permitted pursuant to Section 11.2), in proper form for
filing, registration or recording.

 

12.1.18         Closing Certificate, Consents and Permits. A certificate
executed by an officer of Borrower on behalf of Borrower certifying the matters
set forth in Section 12.2.1 and certain other matters requested by the
Administrative Agent as of the Closing Date.

 

12.1.19         Financial Statements. Administrative Agent shall have received
and been reasonably satisfied with such financial statements of Loan Parties
requested by Administrative Agent, including, without limitation, through the
most recent year-to-date interim period.

 

12.1.20         No Material Adverse Change. There shall not have occurred since
December 31, 2014, any developments or events which individually or in the
aggregate with other such circumstances has had or could reasonably be expected
to have a Material Adverse Effect.

 

73

 

 

12.1.21         Investment Documents. The Administrative Agent shall have
received confirmation of ownership and capital structure of the Loan Parties and
be satisfied with the constituent documents of the Loan Parties and related
investment agreements. Monroe Capital and/or Affiliates thereof shall have
received Capital Securities of Holdings in an amount, and in form and substance,
reasonably acceptable to Administrative Agent.

 

12.1.22         Employment Agreements; Validity and Support Agreements. Receipt
by the Administrative Agent of employment agreements and validity and support
agreements for certain key management and shareholders of the Loan Parties duly
executed and delivered by each party thereto, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

12.1.23         Financial Tests. Administrative Agent shall have received
evidence reasonably satisfactory to it that (a) Loan Parties shall have a
trailing twelve (12) month EBITDA of at least $5,100,000 as of March 31, 2015,
on a pro forma basis after giving effect to (i) the funding of the initial Loans
as provided hereunder and the use of proceeds thereof, including the payment of
all fees, costs and expenses as set forth above, and (ii) year-end and other
adjustments reasonably satisfactory to the Administrative Agent, (b) an
accounting firm reasonably acceptable to Administrative Agent has verified the
foregoing clause (a), and (c) the Loan Parties shall have sufficient liquidity
to operate their business plan (assuming that all accounts payable, taxes and
other obligations are paid current in accordance with the Loan Parties’
historical business practices) after giving effect to the funding of the initial
Loans as provided hereunder and the use of the proceeds thereof, including the
payment of all fees, costs and expenses as set forth above.

 

12.1.24         Diligence. The Administrative Agent shall have received all due
diligence materials as Administrative Agent has requested and Administrative
Agent shall have found such due diligence satisfactory to it, including, without
limitation, material contracts, service contracts, orders and existing backlog
(including, but not limited to, American Rheinmetall Munitions purchase orders
and contracts).

 

12.1.25         Condition. Administrative Agent shall have completed a
satisfactory examination of the condition of the Loan Parties, including,
without limitation, review of (a) the books, records and assets of the Loan
Parties, (b) a special purpose review of the Loan Parties' historical cash flow,
trailing twelve month EBITDA and EBITDA adjustments, conducted by a firm and in
form and substance reasonably acceptable to Administrative Agent.

 

12.1.26         Background Checks. Administrative Agent shall have reviewed and
shall have been satisfied with background checks on certain key management and
shareholders of Loan Parties.

 

12.1.27         Approvals. Administrative Agent shall have received approval of
its executive credit committee.

 

12.1.28         Maximum Revolving Outstandings. After giving effect to the
initial Loans on the Closing Date, there shall not be more than $3,000,000 of
Revolving Outstandings.

 

74

 

 

12.1.29         Borrowing Base Certificate. A Borrowing Base Certificate dated
as of the Closing Date.

 

12.1.30         Other. Such other documents as Administrative Agent or any
Lender may reasonably request.

 

12.2        Conditions. The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lenders to issue each Letter of Credit is subject to the
following further conditions precedent that:

 

12.2.1           Compliance with Warranties, No Default, etc. Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit,
the following statements shall be true and correct:

 

(a)          (i) with respect to Loans advanced on the Closing Date, the
representations and warranties of each Loan Party set forth in this Agreement
and the other Loan Documents shall be true and correct in all respects with the
same effect as if then made (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date), and (ii) with respect to any Loans
advanced or Letters of Credit issued after the Closing Date, the representations
and warranties of each Loan Party set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects with the same
effect as if then made (except (x) to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and (y) to the
extent such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case such representations and warranties shall be true
and correct in all respects);

 

(b)          no Default or Event of Default shall have then occurred and be
continuing;

 

(c)          the Loan Parties shall be in compliance on a pro forma basis with
the financial covenants set forth in Section 11.14 computed using the covenant
levels and financial information for the most recently ended month or quarter,
as applicable, for which information is available (assuming for such purpose
that the required covenant levels as of any date occurring prior to May 31, 2015
are the same levels required for the Computation Period ending May 31, 2015);
and

 

(d)          prior to funding any Delayed Draw Term Loan, the Administrative
Agent shall have received a fully executed acknowledgment from the parties to
the Omniglow Settlement Agreement, in form and substance satisfactory to the
Administrative Agent, that shall provide that the making of the Omniglow
Settlement Payment shall (i) satisfy all of the Loan Parties’ obligations under
the Omniglow Settlement Agreement and under the “Amended Final Judgment” (as
defined in the Omniglow Settlement Agreement), and (ii) cause the release of the
Loan Parties set forth in Section 8(a) of the Omniglow Settlement Agreement to
become automatically effective.

 

75

 

 

12.2.2           Confirmatory Certificate. If requested by Administrative Agent
or any Lender, Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of Borrower as to the matters set out in Section 12.2.1 (it being
understood that each request by Borrower for the making of a Loan or the
issuance of a Letter of Credit shall be deemed to constitute a representation
and warranty by Borrower that the conditions precedent set forth in
Section 12.2.1 will be satisfied at the time of the making of such Loan or the
issuance of such Letter of Credit), together with such other documents as
Administrative Agent or any Lender may reasonably request in support thereof.

 

Section 13 EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1        Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

 

13.1.1           Non-Payment of the Loans, etc. Default in the payment when due
of the principal of any Loan; or default, and continuance thereof for five (5)
days, in the payment when due of any interest, fee, reimbursement obligation
with respect to any Letter of Credit or other amount payable by any Loan Party
hereunder or under any other Loan Document.

 

13.1.2           Non-Payment of Other Debt. Any default shall occur under the
terms applicable to any Debt of any Loan Party in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $100,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise and
after the expiration of any grace periods applicable thereto, or (b) accelerate
the maturity of such Debt or permit the holder or holders thereof, or any
trustee or agent for such holder or holders, to cause such Debt to become due
and payable (or require any Loan Party to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity.

 

13.1.3           Other Material Obligations. Default in the payment when due and
after the expiration of any grace periods applicable thereto, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

 

13.1.4           Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent
or generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Loan Party, and if such case or proceeding is not commenced by such Loan Party,
it is consented to or acquiesced in by such Loan Party, or remains for sixty
(60) days undismissed; or any Loan Party takes any action to authorize, or in
furtherance of, any of the foregoing.

 

76

 

 

13.1.5           Non-Compliance with Loan Documents. (a) Failure by any Loan
Party to comply with or to perform any covenant set forth in Sections 10.1,
10.2, 10.3(b), 10.3(c), 10.5, 10.6, 10.12, 10.13 or Section 11; or (b) failure
by any Loan Party to comply with or to perform any other provision of this
Agreement or any other Loan Document (and not constituting an Event of Default
under any other provision of this Section 13) and continuance of such failure
described in this clause (b) for fifteen (15) days.

 

13.1.6           Representations; Warranties. Any representation or warranty
made by any Loan Party herein or any other Loan Document is breached or is false
or misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

 

13.1.7           Pension Plans. (a) Any Person institutes steps to terminate a
Pension Plan if as a result of such termination Borrower or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds 20% of the Total Plan Liability, or (d) there shall
occur any withdrawal or partial withdrawal from a Multiemployer Pension Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Pension
Plans as a result of such withdrawal (including any outstanding withdrawal
liability that Borrower or any member of the Controlled Group have incurred on
the date of such withdrawal) exceeds $100,000.

 

13.1.8           Judgments. Final judgments or awards which exceed an aggregate
of $150,000 shall be rendered against any Loan Party (not covered by insurance
as to which the insurance company has acknowledged coverage, provided, however,
that such insurance shall have been paid to Borrower within thirty (30) days of
the rendering of such judgment), and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within thirty (30) days
after entry or filing of such judgments.

 

13.1.9           Invalidity of Collateral Documents, etc. Any Collateral
Document shall cease to be in full force and effect; or any Loan Party (or any
Person by, through or on behalf of any Loan Party) shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.

 

13.1.10         Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any subordination agreement that relates to any
Subordinated Debt, or any subordination provision in any guaranty by any Loan
Party of any Subordinated Debt, shall cease to be in full force and effect, or
any Loan Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision.

 

77

 

 

13.1.11         Change of Control. A Change of Control shall occur.

 

13.1.12         Public Company Failure. Holdings’ Capital Securities fail to
remain registered with the SEC in good standing, and/or such Capital Securities
fail to remain publicly traded on and registered with a public securities
exchange.

 

13.1.13         Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect.

 

13.1.14         Regulatory Violation. A “Regulatory Violation” (as defined in
the SBIC Regulatory Side Letter) shall occur.

 

13.1.15         Settlement Agreements. Default in the payment when due, or in
the performance or observance of, any obligation of, or condition agreed to by,
any Loan Party under the Colon Settlement Agreement or Omniglow Settlement
Agreement.

 

13.2        Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur, the Commitments shall immediately terminate and the
Loans and all other Obligations hereunder shall become immediately due and
payable and Borrower shall become immediately obligated to Cash Collateralize
all Letters of Credit, all without presentment, demand, protest or notice of any
kind; and, if any other Event of Default shall occur and be continuing,
Administrative Agent may (and, upon the written request of the Required Lenders
shall) declare the Commitments to be terminated in whole or in part and/or
declare all or any part of the Loans and all other Obligations hereunder to be
due and payable and/or demand that Borrower immediately Cash Collateralize all
or any Letters of Credit, whereupon the Commitments shall immediately terminate
(or be reduced, as applicable) and/or the Loans and other Obligations hereunder
shall become immediately due and payable (in whole or in part, as applicable)
and/or Borrower shall immediately become obligated to Cash Collateralize the
Letters of Credit (all or any, as applicable), all without presentment, demand,
protest or notice of any kind. Administrative Agent shall promptly advise
Borrower of any such declaration, but failure to do so shall not impair the
effect of such declaration. Any cash collateral delivered hereunder shall be
held by Administrative Agent (without liability for interest thereon) and
applied to the Obligations arising in connection with any drawing under a Letter
of Credit. After the expiration or termination of all Letters of Credit, such
cash collateral shall be applied by Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to Borrower or as a
court of competent jurisdiction may elect.

 

78

 

 

13.3         Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the Uniform Commercial Code, as part of any
sale or investor solicitation process conducted by any Loan Party, any interim
receiver, receiver, receiver and manager, administrative receiver, trustee,
agent or other Person pursuant or under any insolvency laws; provided, however,
that (i) the Required Lenders may not direct Administrative Agent in any manner
that does not treat each of the Lenders equally, without preference or
discrimination, in respect of consideration received as a result of the Credit
Bid, (ii) the acquisition documents shall be commercially reasonable and contain
customary protections for minority holders, such as, among other things,
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).

 

For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted by Administrative Agent (on behalf of the Lender group), based
upon the instruction of the Required Lenders, to acquire the property of any
Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by Administrative Agent, based
upon the instruction of the Required Lenders) of the claims and Obligations
under this Agreement and other Loan Documents.

 

Section 14 THE AGENT.

 

14.1         Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Administrative Agent shall not have any
duty or responsibility except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

79

 

 

14.2         Issuing Lenders. The Issuing Lenders shall act on behalf of the
Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by them and the documents associated therewith. The Issuing
Lenders shall have all of the benefits and immunities (a) provided to
Administrative Agent in this Section 14 with respect to any acts taken or
omissions suffered by the Issuing Lenders in connection with Letters of Credit
issued by them or proposed to be issued by them and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 14, included the
Issuing Lenders with respect to such acts or omissions and (b) as additionally
provided in this Agreement with respect to the Issuing Lenders.

 

14.3         Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

14.4         Exculpation of Administrative Agent. None of Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of Borrower, or any officer thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of Borrower or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. Administrative Agent shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower or any of
Borrower’s Subsidiaries or Affiliates.

 

14.5         Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Administrative Agent against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 12, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

80

 

 

14.6         Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Event of Default or Default as
may be requested by the Required Lenders in accordance with Section 13; provided
that unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take any action, or
refrain from taking any action, with respect to such Event of Default or Default
as it shall deem advisable or in the best interest of the Lenders.

 

14.7         Credit Decision. Each Lender acknowledges that Administrative Agent
has not made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by Administrative Agent to any Lender
as to any matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and made its own decision to enter into this Agreement and to extend
credit to Borrower hereunder. Each Lender also represents that it will,
independently and without reliance upon Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Administrative
Agent, Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower which may come into the possession of
Administrative Agent.

 

81

 

 

14.8         Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrower. The undertaking
in this Section shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit, any foreclosure under, or
modification, release or discharge of, any or all of the Collateral Documents,
termination of this Agreement and the resignation or replacement of
Administrative Agent.

 

14.9         Administrative Agent in Individual Capacity. Monroe Capital and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though Monroe Capital were not Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, Monroe Capital or its Affiliates
may receive information regarding Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrower or such Affiliate) and acknowledges that Administrative Agent shall be
under no obligation to provide such information to them. With respect to their
Loans (if any), Monroe Capital and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though Monroe Capital were not Administrative Agent, and the terms “Lender” and
“Lenders” include Monroe Capital and its Affiliates, to the extent applicable,
in their individual capacities.

 

14.10         Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Default or Event of Default exists) the consent of Borrower
(which shall not be unreasonably withheld or delayed), appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Administrative Agent,
Administrative Agent may appoint, after consulting with the Lenders and
Borrower, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

82

 

 

14.11         Collateral Matters. Each Lender authorizes and directs
Administrative Agent to enter into the other Loan Documents for the benefit of
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by Administrative Agent or Required Lenders in accordance with
the provisions of this Agreement or the other Loan Documents, and the exercise
by the Administrative Agent or Required Lenders of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders. Administrative Agent
is hereby authorized on behalf of all Lenders, without the necessity of any
notice to or further consent from any Lender to take any action with respect to
any Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to this Agreement and
the other Loan Documents. The Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
outstanding obligations of Borrower hereunder and the expiration or termination
or Cash Collateralization of all Letters of Credit; (ii) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder (including the release of any guarantor); or
(iii) subject to Section 15.1, if approved, authorized or ratified in writing by
the Required Lenders; or (b) to subordinate its interest in any Collateral to
any holder of a Lien on such Collateral which is permitted by Section 11.2(d)(i)
or (d)(iii) (it being understood that Administrative Agent may conclusively rely
on a certificate from Borrower in determining whether the Debt secured by any
such Lien is permitted by Section 11.1(b)). Upon request by Administrative Agent
at any time, the Lenders will confirm in writing Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 14.11. Each Lender hereby authorizes
Administrative Agent to give blockage notices in connection with any
Subordinated Debt.

 

14.12         Restriction on Actions by Lenders. Each Lender agrees that it
shall not, without the express written consent of Administrative Agent, and
shall, upon the written request of Administrative Agent (to the extent it is
lawfully entitled to do so), set off against the Obligations, any amounts owing
by such Lender to a Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the a
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents. All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.

 

83

 

 

14.13       Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 5, 15.5 and 15.17) allowed in such judicial proceedings; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5, 15.5 and 15.17.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

14.14         Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

84

 

 

Section 15 GENERAL.

 

15.1         Waiver; Amendments. No delay on the part of Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that the Agent Fee Letter
and SBIC Regulatory Side Letter may be amended, waived, consented to or modified
by the parties thereto. No amendment, modification, waiver or consent shall
(a) extend or increase the Commitment of any Lender without the written consent
of such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby (except for periodic adjustments of interest rates and
fees resulting from a change in the Applicable Margin to the extent provided for
in this Agreement); or (d) release any guarantor from its obligations under the
Guaranty and Collateral Agreement, other than as part of or in connection with
any disposition permitted hereunder, or all or any substantial part of the
Collateral granted under the Collateral Documents (except as permitted by
Section 14.11), change the definition of Required Lenders, any provision of this
Section 15.1, any provision of Section 13.3 or reduce the aggregate Pro Rata
Share required to effect an amendment, modification, waiver or consent, without,
in each case set forth in this clause (d), the written consent of all Lenders.
No provision of Section 6.2.2 or 6.3 with respect to the timing or application
of mandatory prepayments of the Loans shall be amended, modified or waived
without the consent of Lenders having a majority of the aggregate Pro Rata
Shares of the Term Loans affected thereby. No provision of Section 14 or other
provision of this Agreement affecting Administrative Agent in its capacity as
such shall be amended, modified or waived without the consent of Administrative
Agent. No provision of this Agreement relating to the rights or duties of the
Issuing Lenders in their capacities as such shall be amended, modified or waived
without the consent of the Issuing Lenders.

 

Notwithstanding the foregoing, this agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, Administrative Agent
and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, the Revolving Loans, the Revolving Commitments and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

85

 

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as Administrative Agent is not a
Non-Consenting Lender, Administrative Agent and/or a Person or Persons
reasonably acceptable to Administrative Agent shall have the right to purchase
from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon Administrative Agent’s request, sell and assign to
Administrative Agent and/or such Person or Persons, all of the Loans and
Revolving Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Loans and Revolving Commitments held by such
Non-Consenting Lenders and all accrued interest, fees, expenses and other
amounts then due with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

 

15.2         Confirmations. Borrower and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to Administrative Agent)
the aggregate unpaid principal amount of the Loans then outstanding under such
Note.

 

15.3         Notices. Except as otherwise provided in Section 2.2.2, all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown on Annex B or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three (3) Business Days after the date when
sent by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received. For purposes of Section 2.2.2, Administrative Agent shall be entitled
to rely on telephonic instructions from any person that Administrative Agent in
good faith believes is an authorized officer or employee of Borrower, and
Borrower shall hold Administrative Agent and each other Lender harmless from any
loss, cost or expense resulting from any such reliance.

 

15.4         Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if Borrower
notifies Administrative Agent that Borrower wishes to amend any covenant in
Section 10 or 11.14 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if Administrative Agent notifies Borrower that the Required Lenders wish to
amend Section 10 or 11.14 (or any related definition) for such purpose), then
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to Borrower and the Required Lenders.

 

86

 

 

15.5         Costs, Expenses and Taxes. Each Loan Party, jointly and severally
agrees to pay on demand all reasonable out-of-pocket costs and expenses of
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, syndication, delivery and administration (including
perfection and protection of any Collateral and the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by Administrative Agent and each Lender after an Event of Default in
connection with the collection of the Obligations or the enforcement of this
Agreement the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof. In addition, each
Loan Party agrees to pay, and to save Administrative Agent and the Lenders
harmless from all liability for, any fees of Borrower’s auditors in connection
with any reasonable exercise by Administrative Agent and the Lenders of their
rights pursuant to Section 10.2. All Obligations provided for in this
Section 15.5 shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.

 

15.6        Assignments; Participations.

 

15.6.1           Assignments. (a) Any Lender may at any time assign to one or
more Persons (any such Person, an “Assignee”) all or any portion of such
Lender’s Loans and Commitments, with the prior written consent of Administrative
Agent, the Issuing Lenders (for an assignment of the Revolving Loans and the
Revolving Commitments) and Borrower (which consent of Borrower shall not be
unreasonably withheld or delayed), provided, however, consent of Borrower shall
not be required (x) for an assignment by a Lender (i) to a Lender or an
Affiliate of a Lender or an Approved Fund (ii) prior to the completion of the
primary syndication of the Loans and Commitments as determined by Monroe
Capital, or (iii) to an Eligible Assignee, or (y) during the existence of a
Default or an Event of Default. Except as Administrative Agent may otherwise
agree, any such assignment shall be in a minimum aggregate amount equal to
$1,000,000 or, if less, the remaining Commitment and Loans held by the assigning
Lender. Borrower and Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of
Exhibit D hereto (an “Assignment Agreement”) executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500. No
assignment may be made to any Person if at the time of such assignment Borrower
would be obligated to pay any greater amount under Section 7.6 or 8 to the
Assignee than Borrower is then obligated to pay to the assigning Lender under
such Sections (and if any assignment is made in violation of the foregoing,
Borrower will not be required to pay such greater amounts). Any attempted
assignment not made in accordance with this Section 15.6.1 shall be treated as
the sale of a participation under Section 15.6.2. Borrower shall be deemed to
have granted its consent to any assignment requiring its consent hereunder
unless Borrower has expressly objected to such assignment within three (3)
Business Days after notice thereof.

 

87

 

 

(b)          From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) one or
more Notes in the principal amount of the Assignee’s Pro Rata Share of the
Revolving Commitments or the principal amount of the Assignee’s Term A Loans or
the principal amount of the Assignee’s Delayed Draw Term Loans, as applicable
(and, as applicable, one or more Notes in the principal amount of the Pro Rata
Share of the Revolving Commitments retained by the assigning Lender or the
principal amount of the Term A Loans retained by the assigning Lender or the
principal amount of the Delayed Draw Term Loans retained by the assigning
Lender, as applicable). Each such Note shall be dated the effective date of such
assignment. Upon receipt by Administrative Agent of such Note(s), the assigning
Lender shall return to Borrower any prior Note held by it.

 

(c)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6.2           Participations. Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) Borrower and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by Borrower shall be determined as if such Lender had not sold
such participation and shall be paid directly to such Lender. No Participant
shall have any direct or indirect voting rights hereunder except with respect to
any event described in Section 15.1 expressly requiring the unanimous vote of
all Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. Borrower agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5.
Borrower also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee). Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or any other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

88

 

 

15.7         Register. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. Administrative Agent shall
not incur any liability of any kind with respect to any Lender with respect to
the maintenance of the Register.

 

15.8         GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.

 

89

 

 

15.9        Confidentiality; Non-Public Information.

 

15.9.1           As required by federal law and Administrative Agent’s policies
and practices, Administrative Agent may need to obtain, verify, and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services. Administrative Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Administrative Agent or such
Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all information provided to them by any
Loan Party and designated as confidential, except that Administrative Agent and
each Lender may disclose such information (a) to Persons employed or engaged by
Administrative Agent or such Lender or such Lender’s Affiliates or Approved
Funds in evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by Administrative Agent or such Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Administrative Agent’s or such Lender’s
counsel, is required by law; (e) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation to which
Administrative Agent or such Lender is a party; (f) to any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender; (g) to
any Affiliate of Administrative Agent, the Issuing Lenders or any Lender who may
provide Bank Products to the Loan Parties; (h) to Lender’s independent auditors
and other professional advisors as to which such information has been identified
as confidential; or (i) that ceases to be confidential through no fault of
Administrative Agent or any Lender. Notwithstanding the foregoing, Borrower
consents to the publication by Administrative Agent or any Lender of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement, and Administrative Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements. If any provision of any confidentiality
agreement, non-disclosure agreement or other similar agreement between Borrower
and Lender conflicts with or contradicts this Section 15.9 with respect to the
treatment of confidential information, this section shall supersede all such
prior or contemporaneous agreements and understandings between the parties.

 

15.9.2           The Loan Parties hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder and (b) certain
of the Lenders may have personnel who do not wish to receive material non-public
information (“MNPI”) with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that they shall identify in writing
and clearly and conspicuously mark information that contains only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as "PUBLIC". The Loan Parties agree that by
identifying such information as "PUBLIC" or publicly filing such information
with the SEC, then Administrative Agent, the Lenders and the Issuing Lender
shall be entitled to treat such information as not containing any MNPI for
purposes of United States federal and state securities laws. The Loan Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Loan Parties or Administrative Agent (including, without
limitation, notices of borrowing).

 

90

 

 

15.9.3           If any Lender or Issuing Lender has elected to abstain from
receiving MNPI concerning the Loan Parties or their Affiliates, such Lender or
Issuing Lender acknowledges that, notwithstanding such election, Administrative
Agent and/or the Loan Parties will, from time to time, make available
syndicate-information (which may contain MNPI) as required by the terms of this
Agreement, or in the course of administering the Loans, to the credit contact(s)
identified for receipt of such information on the Lender's administrative
questionnaire who are able to receive and use all syndicate-level information
(which may contain MNPI) in accordance with such Lender's compliance policies
and contractual obligations and applicable law, including federal and state
securities laws; provided, that if such contact is not so identified in such
questionnaire, the relevant Lender or Issuing Lender hereby agrees to promptly
(and in any event within one (1) Business Day) provide such a contact to
Administrative Agent and the Loan Parties upon request therefor by
Administrative Agent or the Loan Parties. Notwithstanding such Lender's or
Issuing Lender's election to abstain from receiving MNPI, such Lender or Issuing
Lender acknowledges that if such Lender or Issuing Lender chooses to communicate
with Administrative Agent, it assumes the risk of receiving MNPI concerning the
Loan Parties or their Affiliates.

 

15.10         Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Loan Parties and rights of Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.

 

15.11         Nature of Remedies. All Obligations of the Loan Parties and rights
of Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

15.12         Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Loan Parties of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Administrative Agent or the Lenders.

 

91

 

 

15.13         Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

 

15.14         Successors and Assigns. This Agreement shall be binding upon
Borrower, the Lenders and Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of Borrower, the Lenders and
Administrative Agent and the successors and assigns of the Lenders and
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Loan
Party may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender.

 

15.15         Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

15.16         Customer Identification – USA Patriot Act Notice. Each Lender and
Monroe Capital (for itself and not on behalf of any other party) hereby notifies
the Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or Monroe Capital, as
applicable, to identify the Loan Parties in accordance with the Act.

 

15.17         INDEMNIFICATION BY LOAN PARTIES. IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, BORROWER HEREBY AGREES
TO INDEMNIFY, EXONERATE AND HOLD ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF
THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, APPROVED FUNDS AND AGENTS OF
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (a) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (b) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED AT ANY TIME BY ANY LOAN PARTY, (c) ANY
VIOLATION, OBLIGATION OR LIABILITY PURSUANT TO ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY AT ANY
TIME OR THE OPERATIONS CONDUCTED THEREON, (d) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
SUBSTANCES OR OTHERWISE BE LIABLE UNDER ENVIRONMENTAL LAWS, OR (e) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY HEREBY AGREES
TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

92

 

 

15.18         Nonliability of Lenders. The relationship between Borrower on the
one hand and the Lenders and Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither Administrative Agent nor any Lender
has any fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Administrative Agent
and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Neither Administrative Agent nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. Borrower agrees, on behalf of itself and each other Loan Party, that
neither Administrative Agent nor any Lender shall have liability to any Loan
Party (whether sounding in tort, contract or otherwise) for losses suffered by
any Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND BORROWER ON BEHALF OF
ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).
Each Loan Party acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders

 

93

 

 

15.19         FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.
EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

15.20         WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

Section 16 JOINT AND SEVERAL LIABILITY

 

16.1         Borrower is defined collectively to include all Persons
constituting Borrower; provided, however, that any references herein to “any
Borrower”, “each Borrower”, “a Borrower” or similar references, shall be
construed as a reference to each individual Person comprising Borrower. In
addition, each Person comprising Borrower hereby acknowledges and agrees that
all of the representations, warranties, covenants, obligations, conditions,
agreements and other terms contained in this Agreement shall be applicable to
and shall be binding upon each Person comprising Borrower unless expressly
otherwise stated herein.

 

94

 

 

16.2         Each Borrower shall be jointly and severally liable for all of the
Obligations of each other Borrower, regardless of which Borrower actually
receives the proceeds or other benefits of the Loans or other extensions of
credit hereunder or the manner in which Borrowers, Administrative Agent or any
Lender accounts therefor in their respective books and records.

 

16.3         Each Borrower acknowledges that it will enjoy significant benefits
from the business conducted by each other Borrower because of, inter alia, their
combined ability to bargain with other Persons including without limitation
their ability to receive the Loans and other credit extensions under this
Agreement and the other Loan Documents which would not have been available to
any Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure the credit facilities contemplated hereunder, with the
credit support of each other Borrower as contemplated by this Agreement and the
other Loan Documents.

 

16.4         Each of Administrative Agent and the Lenders have advised each
Borrower that it is unwilling to enter into this Agreement and the other Loan
Documents and make available the credit facilities extended hereby or thereby to
any Borrower unless each Borrower agrees, among other things, to be jointly and
severally liable for the due and proper payment of the Obligations of each other
Borrower. Each Borrower has determined that it is in its best interest and in
pursuit of its purposes that it so induce the Lenders to extend credit pursuant
to this Agreement and the other documents executed in connection herewith
(A) because of the desirability to each Borrower of the credit facilities
hereunder and the interest rates and the modes of borrowing available hereunder
and thereunder, (B) because each Borrower may engage in transactions jointly
with other Borrowers and (C) because each Borrower may require, from time to
time, access to funds under this Agreement for the purposes herein set forth.
Each Borrower, individually, expressly understands, agrees and acknowledges,
that the credit facilities contemplated hereunder would not be made available on
the terms herein in the absence of the collective credit of all the Borrowers,
and the joint and several liability of all the Borrowers. Accordingly, each
Borrower acknowledges that the benefit of the accommodations made under this
Agreement to the Borrower, as a whole, constitutes reasonably equivalent value,
regardless of the amount of the indebtedness actually borrowed by, advanced to,
or the amount of credit provided to, or the amount of collateral provided by,
any one Borrower.

 

16.5         To the extent that applicable law otherwise would render the full
amount of the joint and several obligations of any Borrower hereunder and under
the other Loan Documents invalid or unenforceable, such Person’s obligations
hereunder and under the other Loan Documents shall be limited to the maximum
amount which does not result in such invalidity or unenforceability; provided,
however, that each Borrower’s obligations hereunder and under the other Loan
Documents shall be presumptively valid and enforceable to their fullest extent
in accordance with the terms hereof or thereof, as if this Section 16 were not a
part of this Agreement.

 

95

 

 

16.6         To the extent that any Borrower shall make a payment under this
Section 16 of all or any of the Obligations (a “Joint Liability Payment”) which,
taking into account all other Joint Liability Payments then previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Joint Liability Payments in the same proportion that such
Person’s “Allocable Amount” (as defined below) (as determined immediately prior
to such Joint Liability Payments) bore to the aggregate Allocable Amounts of
each Borrower as determined immediately prior to the making of such Joint
Liability Payments, then, following payment in full in cash of the Obligations
(other than contingent indemnification Obligations not then asserted), the
expiration, termination or Cash Collateralization of all Letters of Credit and
the termination of the Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Joint Liability Payments.
As of any date of determination, the “Allocable Amount” of any Borrower shall be
equal to the maximum amount of the claim which could then be recovered from such
Borrower under this Section 16 without rendering such claim voidable or
avoidable under §548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

16.7         Each Borrower assumes responsibility for keeping itself informed of
the financial condition of each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower’s Obligations, and of all other circumstances bearing upon the
risk of nonpayment by such other Borrower of their Obligations, and each
Borrower agrees that neither Administrative Agent nor any Lender shall have any
duty to advise such Borrower of information known to Administrative Agent or any
Lender regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Administrative
Agent or any Lender, in its sole discretion, undertakes at any time or from time
to time to provide any such information to a Borrower, neither Administrative
Agent nor any Lender shall be under any obligation to update any such
information or to provide any such information to such Borrower or any other
Person on any subsequent occasion.

 

16.8         Administrative Agent is hereby authorized to, at any time and from
time to time, (a) in accordance with the terms of this Agreement, renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, Obligations incurred by any Borrower or any other Loan Party, otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument now or hereafter executed by any Borrower or any other
Loan Party and delivered to Administrative Agent or any Lender; (b) accept
partial payments on an Obligation incurred by any Borrower; (c) take and hold
security or collateral for the payment of an Obligation incurred by any Borrower
hereunder or for the payment of any guaranties of an Obligation incurred by any
Borrower or other liabilities of any Borrower and exchange, enforce, waive and
release any such security or collateral; (d) apply such security or collateral
and direct the order or manner of sale thereof as Administrative Agent, in its
sole discretion, may determine; and (e) settle, release, compromise, collect or
otherwise liquidate an Obligation incurred by any Borrower and any security or
collateral therefor in any manner, without affecting or impairing the
obligations of any other Borrower. In accordance with the terms of this
Agreement, Administrative Agent shall have the exclusive right to determine the
time and manner of application of any payments or credits, whether received from
a Borrower or any other source, and such determination shall be binding on each
Borrower. In accordance with the terms of this Agreement, all such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of
an Obligation incurred by any Borrower as Administrative Agent shall determine
in its sole discretion without affecting the validity or enforceability of the
Obligations of any other Borrower. Nothing in this Section 16 shall modify any
right of any Borrower or any Lender to consent to any amendment or modification
of this Agreement or the other Loan Documents in accordance with the terms
hereof or thereof.

 

96

 

 

16.9         Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (a) the
absence of any attempt to collect an Obligation incurred by Borrower from any
Borrower or any guarantor or other action to enforce the same; (b) failure by
Administrative Agent to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for an
Obligation incurred by any Borrower; (c) of any proceeding under the Bankruptcy
Code, or any similar proceeding, by or against any Borrower or any other Loan
Party, or Administrative Agent’s or any Lender’s election in any such proceeding
of the application of §1111(b)(2) of the Bankruptcy Code; (d) any borrowing or
grant of a security interest by any Borrower as debtor-in-possession under §364
of the Bankruptcy Code; (e) the disallowance, under §502 of the Bankruptcy Code,
of all or any portion of Administrative Agent’s or any Lender’s claim(s) for
repayment of any of an Obligation incurred by any Borrower; or (f) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor unless such legal or equitable discharge or defense is
that of a Borrower in its capacity as a Borrower.

 

16.10         Any notice given by Borrower Representative hereunder shall
constitute and be deemed to be notice given by all Borrowers, jointly and
severally. Notice given by Administrative Agent or any Lender to Borrower
Representative hereunder or pursuant to any other Loan Documents in accordance
with the terms hereof or thereof shall constitute notice to each Borrower. The
knowledge of any Borrower shall be imputed to all Borrower and any consent by
Borrower Representative or any Borrower shall constitute the consent of and
shall bind all Borrower.

 

16.11         This Section 16 is intended only to define the relative rights of
Borrower and nothing set forth in this Section 16 is intended to or shall impair
the obligations of Borrower, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement or any other Loan Documents. Nothing contained in this Section 16
shall limit the liability of any Borrower to pay the credit facilities made
directly or indirectly to such Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

16.12         The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing. The rights of any indemnifying
Borrower against the other Borrowers under this Section 16 shall be exercisable
upon the full and payment of the Obligations, the termination of the Letters of
Credit and the termination of the Commitments.

 

97

 

 

16.13         No payment made by or for the account of a Borrower, including,
without limitation, (a) a payment made by such Borrower on behalf of an
Obligation of another Borrower or (b) a payment made by any other Person under
any guaranty, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of property of such other
Borrower and such Borrower shall not exercise any right or remedy against such
other Borrower or any property of such other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder,
until, in each case, the termination of the Commitments, payment in full of all
Obligations (other than contingent indemnification Obligations not then
asserted) and the expiration or termination or Cash Collateralization of all
Letters of Credit.

 

Section 17 Appointment of Borrower Representative.

 

17.1         Each Borrower hereby irrevocably appoints and constitutes the
Borrower Representative as its agent to request and receive the proceeds of
advances in respect of the Loans (and to otherwise act on behalf of such
Borrower pursuant to this Agreement and the other Loan Documents) from Lenders
in the name or on behalf of each such Borrower. Administrative Agent may
disburse such proceeds to the bank account of Borrower Representative (or any
other Borrower) without notice to any other Borrower or any other Loan Party.

 

17.2         Each Borrower hereby irrevocably appoints and constitutes the
Borrower Representative as its agent to (i) receive statements of account and
all other notices from Administrative Agent with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents, (ii) execute and deliver Compliance Certificates and all other
notices, certificates and documents to be executed and/or delivered by any
Borrower under this Agreement or the other Loan Documents; and (iii) otherwise
act on behalf of such Borrower pursuant to this Agreement and the other Loan
Documents.

 

17.3         The authorizations contained in this Section 17 are coupled with an
interest and shall be irrevocable, and Administrative Agent may rely on any
notice, request, information supplied by the Borrower Representative, every
document executed by the Borrower Representative, every agreement made by the
Borrower Representative or other action taken by the Borrower Representative in
respect of any Borrower or other Loan Party as if the same were supplied, made
or taken by such Borrower or Loan Party. Without limiting the generality of the
foregoing, the failure of one or more Borrowers or other Loan Party to join in
the execution of any writing in connection herewith shall not relieve any
Borrower or other Loan Party from obligations in respect of such writing.

 

17.4         No purported termination of the appointment of Borrower
Representative as agent shall be effective without the prior written consent of
Administrative Agent.

 

[SIGNATURE PAGES FOLLOW]

 

98

 

  

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

BORROWER: CYALUME TECHNOLOGIES HOLDINGS, INC., a Delaware corporation        
By: /s/ Michael Bielonko     Michael Bielonko     Chief Financial Officer,
Treasurer and Secretary         CYALUME TECHNOLOGIES, INC., a Delaware
corporation         By: /s/ Michael Bielonko     Michael Bielonko     Chief
Financial Officer, Treasurer and Secretary         CYALUME SPECIALTY PRODUCTS,
INC., a Delaware corporation         By: /s/ Michael Bielonko     Michael
Bielonko     Chief Financial Officer, Treasurer and Secretary         COMBAT
TRAINING SOLUTIONS, INC., a Colorado corporation         By: /s/ Michael
Bielonko     Michael Bielonko     Chief Financial Officer, Treasurer and
Secretary         CYALUME REALTY, INC., a Delaware corporation         By: /s/
Michael Bielonko     Michael Bielonko     Chief Financial Officer, Treasurer and
Secretary

 

  Signature Page to
Credit Agreement  

 

 

 

 

BORROWER: CT SAS HOLDINGS, INC., a Delaware corporation         By: /s/ Michael
Bielonko     Michael Bielonko     Chief Financial Officer, Treasurer and
Secretary

 

  Signature Page to
Credit Agreement  

 

 

 

 

ADMINISTRATIVE AGENT: MONROE CAPITAL MANAGEMENT ADVISORS, LLC, as Administrative
Agent       By: /s/ Jeffrey Cupples     Jeffrey Cupples     Director

 

  Signature Page to
Credit Agreement  

 

 

 

 

LENDERS: Monroe Capital Corporation, in its capacity as a Lender         By: /s/
Jeffrey Cupples     Jeffrey Cupples     Director         Monroe Capital
Corporation SBIC, LP, a Delaware limited partnership           By: MCC SBIC GP,
LLC, a Delaware limited liability company     Its: General Partner            
By: Monroe capital bdc  advisors llc, a Delaware  limited liability company    
Its: Manager               By: /s/ Jeffrey Cupples         Jeffrey Cupples      
  Director         Monroe Capital Senior Secured Direct Loan Fund LP, in its
capacity as a Lender             By:   Monroe Capital Senior Secured Direct Loan
Fund LLC     Its:   General Partner                 By: /s/ Jeffrey Cupples    
    Jeffrey Cupples         Director

  

  Signature Page to
Credit Agreement  

 

 

 

 

LENDERS: Monroe Capital Senior Secured Direct Loan FINANCING SPV LLC,   in its
capacity as a Lender               By:  MONROE CAPITAL SENIOR SECURED DIRECT
LOAN FUND LP     Its:   Designated Manager                 By: Monroe Capital
Senior Secured Direct Loan Fund LLC       Its:   General Partner                
  By: /s/ Jeffrey Cupples           Jeffrey Cupples           Director          
  Monroe Capital Senior Secured Direct Loan Fund (Unleveraged) LP, in its
capacity as a Lender               By:   Monroe Capital Senior Secured Direct
Loan Fund LLC     Its:   General Partner                 By: /s/ Jeffrey Cupples
        Jeffrey Cupples         Director             Monroe Capital ParTners
Fund II, Lp, in its capacity as a Lender                  By: Monroe Capital
PArtners fund ii, llc     Its:   General Partner                 By: /s/ Jeffrey
Cupples         Jeffrey Cupples         Director

 

  Signature Page to
Credit Agreement  

 

 

 

 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender  Revolving
Commitment   Pro Rata
 Share*/    Term A Loan
Commitment   Pro Rata
 Share*/    Delayed Draw
Term Loan
Commitment   Pro Rata
 Share*/                             MONROE CAPITAL CORPORATION  $1,527,777.78  
 30.555555600%  $0.00    0%  $611,111.11    30.555555500%                       
         MONROE CAPITAL CORPORATION SBIC, LP  $0.00    0%  $5,500,000.00  
 30.555555556%  $0.00    0%                                 MONROE CAPITAL
SENIOR SECURED DIRECT LOAN FUND LP  $1,343,577.24    26.871544800%  $0.00    0% 
$537,430.90    26.871545000%                                 MONROE CAPITAL
SENIOR SECURED DIRECT LOAN FINANCING SPV LLC  $0.00    0%  $4,836,878.07  
 26.871544833%  $0.00    0%                                 MONROE CAPITAL
SENIOR SECURED DIRECT LOAN FUND (UNLEVERAGED) LP  $1,128,644.98  
 22.572899600%  $4,063,121.93    22.572899611%  $451,457.99    22.572899500%   
                             MONROE CAPITAL PARTNERS FUND II, LP 
$1,000,000.00    20.000000000%  $3,600,000.00    20.000000000%  $400,000.00  
 20.000000000%                                 TOTALS  $5,000,000.00    100% 
$18,000,000.00    100%  $2,000,000.00    100%

 

*/Carry out to nine decimal places.



 

  Annex A to Credit Agreement  



 

 

 

 

ANNEX B

 

ADDRESSES FOR NOTICES

 

BORROWER AND BORROWER REPRESENTATIVE

 

c/o Cyalume Technologies Holdings, Inc.

910 SE 17th Street, Suite 300

Fort Lauderdale, Florida 33316

Attention: Michael Bielonko
Telephone: (413) 858-2516
Facsimile: (413) 788-4817

 

MONROE CAPITAL MANAGEMENT ADVISORS, LLC, as Administrative Agent

MONROE CAPITAL CORPORATION

MONROE CAPITAL CORPORATION SBIC, LP

MONROE CAPITAL SENIOR SECURED DIRECT LOAN FUND LP

MONROE CAPITAL SENIOR SECURED DIRECT LOAN FINANCING SPV LLC

MONROE CAPITAL SENIOR SECURED DIRECT LOAN FUND (UNLEVERAGED) LP

MONROE CAPITAL PARTNERS FUND II, LP

c/o Monroe Capital LLC

311 South Wacker Drive, Suite 6400

Chicago, Illinois 60606

Attention: Jeffrey Cupples

Telephone: (312) 523-2385

Facsimile: (312) 258-8350

 

With a mandatory copy to:

 

Vedder Price P.C.

222 North LaSalle Street, Suite 2300

Chicago, Illinois 60601

Attention: Michael A. Nemeroff, Esq.

Telephone: (312) 609-7858

Facsimile: (312) 609-5005

 

  Annex B to Credit Agreement  

 



 

